Exhibit 10.6

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

DEVELOPMENT AND OEM SUPPLY AGREEMENT

 

THIS DEVELOPMENT AND OEM SUPPLY AGREEMENT (the “Agreement”) is made and entered
into by and among Dot Hill Systems Corporation, a Delaware corporation, having
its principal place of business at 6305 El Camino Real, Carlsbad, CA 92009, and
Dot Hill Systems B.V., a Netherlands corporation, having its principal place of
business at Marssteden 94, 7547 TD Enschede, the Netherlands (hereinafter
jointly “Dot Hill”); and Network Appliance, Inc., a Delaware corporation, having
its principal place of business at 495 East Java Drive, Sunnyvale, CA, and
Network Appliance, B.V., a Netherlands corporation, having its principal place
of business at Scorpius 2, 2132 LR Hoofddorp, the Netherlands (hereinafter
jointly “NetApp”).  Dot Hill and NetApp may individually be referred to as a
“party” and collectively as the “parties” in this Agreement.

 

1.             RECITALS

 

WHEREAS, NetApp manufactures and sells network attached storage file server and
caching appliances and related hardware, software and support products;

 

WHEREAS, Dot Hill manufactures and sells storage systems enclosures, and
licenses storage management software;

 

WHEREAS, Dot Hill will design and develop for NetApp products to agreed
specifications, and will manufacture prototypes and products for sale to NetApp;

 

WHEREAS, both parties are entering into this Agreement in which NetApp, or
NetApp designated contract manufacturers, will buy products from Dot Hill and
resell those products as part of NetApp’s file server appliance solutions; and

 

NOW, THEREFORE, in consideration of the terms and conditions herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Dot Hill and NetApp hereby agree to the following;

 

2.             NETAPP AUTHORIZED PURCHASERS

 

Subject to the other terms of this Section 2, upon written request by NetApp,
Dot Hill shall use commercially reasonable efforts to negotiate and enter into
an agreement with a NetApp Authorized Purchaser(s), as defined below, for the
purchase of Products from Dot Hill and, upon completion of such agreement, sell

 

NetApp and Dot Hill Confidential

 

1

--------------------------------------------------------------------------------


 

such Products to such NetApp Authorized Purchaser(s). In connection with such
negotiations, Dot Hill shall extend terms and conditions to such NetApp
Authorized Purchaser(s) that are substantially similar in all material respects
to the then-current pricing, payment terms, delivery, rescheduling,
cancellation, warranty, intellectual property indemnity, and quality provisions
for an applicable Product, as such terms are set forth in this Agreement.  Dot
Hill shall have the right to determine the creditworthiness of any NetApp
Authorized Purchaser(s) and if Dot Hill determines that a NetApp Authorized
Purchaser is not creditworthy, then Dot Hill may require such NetApp Authorized
Purchaser to pay on a cash basis or through a letter of credit. NetApp shall be
liable to pay only for Products ordered by and invoiced directly to NetApp and
shall not be liable to pay for any Products ordered by any NetApp Authorized
Purchasers.  Notwithstanding anything to the contrary, nothing in this Section 2
shall limit, restrict or prevent Dot Hill from selling on its own any Products
to third parties.

 

3.             EXHIBITS

 

The following Exhibits are incorporated fully herein by reference and are made a
part of this Agreement:

 

Exhibit A – Engineering Specifications

 

Exhibit B – Product Price and Bill of Materials Breakdown

 

Exhibit C – Statement of Work and Acceptance Criteria

 

Exhibit D – Initial Manufacturing Volume Forecast

 

Exhibit E – Dot Hill Quality Requirements

 

Exhibit F – Order Replenishment and Logistics Requirements

 

Exhibit G – NetApp Customer Support Requirements

 

[***]

 

Exhibit I  – Mutual Non-Disclosure Agreement

 

Exhibit J  –  Requirements Obligations

 

Exhibit K  – NetApp Workmanship Standards

 

Exhibit L  – Manufacturing Test Requirements

 

Exhibit M – On-Site Support Requirements

 

Exhibit N – List of NetApp Designated Technology

 

Exhibit O – List of NetApp Other Technology

 

2

--------------------------------------------------------------------------------


 

Exhibit P – Business Continuance Plan

 


4.             TERM OF THIS AGREEMENT


 

The initial term of this Agreement shall begin on the date of signature by both
parties hereto (the “Effective Date”) and end three (3) years immediately after
NetApp’s First Customer Shipment, as defined below, of the initial Product
covered under this Agreement.  The term of this Agreement will automatically
renew for additional one (1)-year periods unless one party informs the other of
its intent not to renew the Agreement at least [***]  All sales of Products made
by Dot Hill to NetApp prior to the signing of this Agreement shall be governed
by this Agreement.

 


5.             DEFINITIONS


 

For purposes of the construction and interpretation of this Agreement, the
following terms shall have the following meanings:

 

5.1           “Affiliate” shall refer to any entity that controls, is controlled
by, or under common control with a party, where control means the direct or
indirect beneficial ownership of more than fifty percent (50%) of the
outstanding voting interests of such entity (but only for so long as such entity
meets these requirements).

 

5.2           “Development Units” shall mean the units purchased prior to
Software Quality Assurance testing that are to be used for engineering
evaluation and verification purposes at NetApp.

 

5.3           “Dot Hill Designated Contract Manufacturer” or “Dot Hill DCM”
shall mean a third party that is authorized in writing by Dot Hill and NetApp to
manufacture Products for Dot Hill.  NetApp shall not unreasonably withhold,
delay or condition its approval of any request for authorization that is made by
Dot Hill for an entity to become a Dot Hill Designated Contract Manufacturer.
NetApp hereby expressly approves of Solectron Corporation and its affiliates as
a Dot Hill Designated Contract Manufacturer.

 

5.4           “Dot Hill Background IPR” shall mean rights in or to any
pre-existing Intellectual Property Rights that Dot Hill owns or has the right to
license.

 

5.5           “Dot Hill Foreground IPR” shall mean any Intellectual Property
Rights which are developed, conceived or reduced to practice by the employees or
contractors of Dot Hill as a result of the performance of the development
activities set forth in the Statement of Work to this Agreement and without any
material contribution made by any employees of NetApp to such Intellectual
Property Rights.

 

5.6           “Dot Hill IPR” shall mean collectively the Dot Hill Background IPR
and the Dot Hill Foreground IPR.

 

3

--------------------------------------------------------------------------------


 

5.7           “Dot Hill Technology” shall mean Technology that Dot Hill owns or
has the right to license and is used by Dot Hill in the engineering,
manufacture, assembly, testing, and support of Products or is reasonably
necessary for NetApp to exercise second sourcing and/or manufacturing for
Products.

 

5.8           “DVT” shall mean Design Verification Test, which is a mutually
agreed program of testing by which the production design is verified to meet the
Engineering Specifications.

 

5.9           “Engineering Specifications” shall mean drawings, prints, written
descriptions, and NetApp requirements of the Product as set forth in, or
referred to in, Exhibit A, which Exhibit A may be modified from time to time
upon mutual written agreement of the parties to reflect additional Products to
be supplied hereunder.

 

5.10         “Initial Purchase Period” for a Product shall have the same meaning
as is ascribed to such term in Exhibit J, Requirements Obligations.

 

5.11         “EVT” shall mean Engineering Verification Test: a mutually agreed
program of testing by which the pre-production design and included technology is
verified to meet the Engineering Specifications.

 


5.12         “FIRST CUSTOMER SHIPMENT”, “FIRST CUSTOMER SHIP” OR “FCS” SHALL
MEAN THE DATE ON WHICH UNITS OF PRODUCTS ARE GENERALLY AVAILABLE FROM DOT HILL
FOR DELIVERY IN VOLUME BY NETAPP TO NETAPP’S CUSTOMERS.


 


5.13         “FINAL PRODUCT ACCEPTANCE” SHALL MEAN NETAPP’S WRITTEN APPROVAL OF
ALL THE DEVELOPMENT UNITS, AND ALL DELIVERABLE VERIFICATION REPORTS AS DEFINED
AND DESCRIBED IN EXHIBIT C (THE ACCEPTANCE CRITERIA AND STATEMENT OF WORK), AND
IN EXHIBIT A (THE ENGINEERING SPECIFICATIONS) ON THE DATES AS SPECIFIED THEREIN.

 

5.14         “Intellectual Property Rights” or “IPR” shall mean all rights
worldwide in Patents, copyrights, trade secrets, Confidential Information,
semiconductor topography rights (including, but not limited to, semiconductor
mask works rights), but excluding rights in trademarks, service marks, trade
names, service names, and Internet domain names and other similar designations.

 

5.15         “Jointly Developed IPR” shall mean any Intellectual Property Rights
developed, conceived or reduced to practice by one or more employees of Dot Hill
with one or more employees of NetApp as a result of a material contribution by
one or more employees of both Dot Hill and NetApp in connection with the
performance of the development activities set forth in the Statement of Work to
this Agreement.

 

5.16         “NetApp Authorized Purchaser” shall mean a third party (i) that is
expected to purchase in volume from Dot Hill Products available for sale by Dot
Hill to

 

4

--------------------------------------------------------------------------------


 

NetApp under this Agreement, and (ii) which has been authorized in writing by
the parties to purchase such Products from Dot Hill, which authorization will
not be unreasonably withheld by Dot Hill.

 

5.17         “NetApp Background IPR” shall mean rights in or to any pre-existing
Intellectual Property Rights that NetApp owns or has the right to license.

 

5.18         “NetApp Designated Contract Manufacturer” or “NetApp DCM” shall
mean a third party that is authorized in writing by NetApp to manufacture or
develop products for NetApp. Purchases of Products by NetApp DCMs shall be
governed by this Agreement only if such purchases are made for resale by NetApp
DCMs to NetApp, and NetApp DCMs agrees in writing with Dot Hill that such
Products are intended for resale solely to NetApp. No sale of Products by NetApp
DCMs to third parties other than NetApp is authorized by this Agreement.

 

5.19         “NetApp Designated Technology” shall mean the items of Technology
specified in Exhibit N, which includes [***], that NetApp owns or has the right
to license to Dot Hill and is provided or otherwise disclosed to Dot Hill under
this Agreement for use by Dot Hill or Dot Hill DCMs in the engineering,
manufacture, assembly testing, and support of Products.

 

5.20         “NetApp Foreground IPR” shall mean any Intellectual Property Rights
which are developed, conceived or reduced to practice by the employees or
contractors of NetApp as a result of the performance of development activities
and without any material contribution made by any employees of Dot Hill to such
Intellectual Property Rights.

 

5.21         “NetApp IPR” shall mean collectively the NetApp Background IPR and
the NetApp Foreground IPR.

 

5.22         “NetApp Other Technology” shall mean Technology, other than the
NetApp Designated Technology, specified in Exhibit O that NetApp owns or has the
right to license and is provided or otherwise disclosed to Dot Hill under this
Agreement for use by Dot Hill or a Dot Hill DCM in the engineering, manufacture,
assembly, testing and support of Products.

 

5.23         “Nonconformity” shall mean: (a) with regard to the Product, [***]
(b) with regard to the Product, non-conformance with the cosmetic or workmanship
specifications per [***], as set forth in Exhibit K, (c) with regard to the
Product, the failure to meet the quality requirements set forth in Exhibit E, or
(d) with regard to the Product, failure to meet the manufacturing test
requirements as set forth in Exhibit L.

 

5.24         “Patents” shall mean patents, patent applications, design patents
and registrations, and utility models, along with any reissues, re-examinations,
continuations, continuations-in-part, divisions and renewals thereof.

 

5

--------------------------------------------------------------------------------


 

5.25         “Permitted Purposes” shall mean: (i) the development of
improvements to the applicable Products (the “Improvements”), (ii) the
manufacture by or on behalf of NetApp of the applicable Products and
Improvements solely for integration into or as additions to NetApp systems,
appliances and other products; (iii) the sale, distribution, servicing and
support by NetApp (and its authorized resellers, original equipment
manufacturers, designated contract manufacturers and service providers) of the
systems, appliances and other products containing the applicable Products or
Improvements; and/or (iv) [***]

 

5.26         “Products” shall mean a Dot Hill component or assembly that is
specified on Exhibit B, which Exhibit B may be modified in writing at any time
and from time to time by mutual written agreement of the parties.

 

5.27         “Production Unit” shall mean a unit of Product manufactured by or
for Dot Hill for NetApp or a NetApp Designated Contract Manufacturer, all for
intended NetApp resale after “Final Product Acceptance” pursuant to Section 7.

 

5.28         “Purchase Commitment” shall mean a commitment from NetApp or a
NetApp Designated Contract Manufacturer to purchase any number or no number of
Products that Dot Hill agrees to supply.

 

5.29         “Purchase Order” shall mean a written or electronic notification of
a request to purchase one or more Products at the Total Price(s) set forth in
Exhibit B.

 

5.30         “SQA units” shall mean those units intended for use in connection
with Software Quality Assurance (“SQA”): a NetApp program of testing by which
the final systems testing is completed by NetApp to verify the Product meets the
Engineering Specifications.

 

5.31         “Statement of Work” or “SOW” shall mean Exhibit C, which is
incorporated by reference into this Agreement and includes but is not limited to
the development activities, dates for completion, responsible party (or
parties), deliverables, and information related to the Products to be developed
and supplied under this Agreement, which Exhibit C may be modified at any time
and from time to time upon mutual written agreement.

 

5.32         “Technology” shall mean any and all technical information, know
how, trade secrets, data, plans, schematics, drawings, design hardcopy,
computer-assisted design files, specifications, vendor lists, board layouts,
test software, test scripts, quality standards, internal component test design,
tooling, tooling designs, functional and system test software and documentation,
process flows, and process setups and process instructions.

 

5.33         “Tier 1 Customer” is a business entity that (i) is involved
substantially in the distribution and sale of disk storage products to third
parties on a global basis or

 

6

--------------------------------------------------------------------------------


 

(ii) accounts for more than [***] from the sale of storage products and services
[***].  For the purpose of interpretation of this definition, a “Tier 1
Customer” includes, without limitation, the following business entities: [***].

 

5.34         “Total Price” shall mean the amount that Dot Hill will charge
NetApp or a NetApp Designated Contract Manufacturer for each Product set forth
in Exhibit B, which Exhibit B may be modified at any time and from time to time
upon mutual written agreement of the parties to reflect additional Products to
be supplied hereunder.

 

5.35         “Trigger Event” for an applicable Product shall mean:

 

(i)            a material breach by Dot Hill occurs if any of the provisions of
this Agreement as to [***] in this Agreement, for such Product which breach

 

(a)           is not the result of an event of Force Majeure,

 

(b)           is not caused by NetApp or a NetApp DCM,

 

(c)           is not the result of a supply constraint for a drive or component
[***]

 

(d)           [***]

 

(e)           is not cured by Dot Hill within [***] after receipt by Dot Hill of
written notice thereof from NetApp, and

 

(f)            results in a failure by Dot Hill to deliver on or after NetApp’s
FCS and within agreed lead times [***] that are compliant with the Engineering
Specifications and NetApp General Workmanship Standards under a Purchase Order
that is accepted and agreed to by Dot Hill [***] over a period of [***] to
NetApp and NetApp DCMs, which for such purpose only demonstrated claims of such
failure made within [***] of delivery will be used in determining this [***];

 

(ii)           Dot Hill Systems Corporation ceases to do business, and a
successor-in-interest to Dot Hill Systems Corporation fails to provide
maintenance support or to assume Dot Hill Systems Corporation’s obligations
hereunder;

 

(iii)          Dot Hill Systems Corporation (a) becomes insolvent, (b) files or
has filed against it a petition under applicable bankruptcy law, which is not
dismissed within [***], (c) pursues any dissolution with creditors, (d) makes an
assignment of its business or substantial amount of its assets for the benefit
of Dot Hill System Corporation’s creditors, or (e) appoints a receiver, trustee
or similar agent to take possession of the business and properties of Dot Hill
Systems Corporation;

 

7

--------------------------------------------------------------------------------


 

(iv)          the Expiration of Initial Purchase Period for such Product;

 

(v)           Dot Hill Systems Corporation enters into a binding agreement with
a third party where (a) substantially all of Dot Hill Systems Corporation’s net
assets or greater than fifty percent (50%) of the outstanding voting stock of
Dot Hill Systems Corporation is to be acquired by a third party, or Dot Hill
Systems Corporation is to be merged into another company, and (b) such third
party (1) demonstrates, in writing or by action or inaction, an intention not to
honor the provisions of this Agreement, or (2) is [***], and does not state in
writing its intention to honor the provisions of this Agreement; or

 

(vi)          a material breach by Dot Hill of any material provision applicable
to the supply of such Product to NetApp occurs under this Agreement and such
breach is not cured by Dot Hill within a [***] period after receipt by Dot Hill
of written notice thereof from NetApp provided, however, such breach does not
(a) arise or result from a supply constraint for a drive or component [***] or
(b) result from a [***]

 

6.             DELIVERABLES

 

6.1           Subject to the compliance by NetApp with the provisions of this
Agreement, including the payment of all amounts due hereunder, Dot Hill agrees
to supply to NetApp or a NetApp Designated Contract Manufacturer the following:

 

•              The Development Units in accordance with the quantities and dates
documented in Exhibit C, and

 

•              The Production Units in accordance with the provisions in Exhibit
D, and the quantity of Products on Purchase Orders that are received from NetApp
or a NetApp Designated Contract Manufacturer and accepted by Dot Hill, for
delivery in accordance with the requested delivery dates specified on such
Purchase Order or pursuant to the Kanban replenishment process specified in
Exhibit F.

 

Dot Hill shall be responsible for submitting and testing the Products that are
to be supplied to NetApp under this Agreement for all regulatory certifications
as established in Exhibit A and Exhibit C.

 

6.2           Subject to the compliance by NetApp with the provisions of this
Agreement, including the payment of all amounts due hereunder, Dot Hill will
provide sustaining activities agreed to by and between Dot Hill and NetApp for
NetApp in the areas of the following for the Products: [***]

 

6.3           Dot Hill will design and test the Product to satisfy the
Engineering Specifications.

 

8

--------------------------------------------------------------------------------


 


6.4           PROTOTYPE PRODUCT DVT AND EVT.  DOT HILL WILL PERFORM EVT AND DVT
TO THE CRITERIA SET FORTH IN EXHIBIT A, AND SHALL SUPPLY TEST RESULTS THEREOF TO
NETAPP, AND SUCH OTHER REQUIREMENTS AS SET FORTH IN EXHIBIT C (STATEMENT OF
WORK).


 

6.5           Product Forecasts.  NetApp has provided to Dot Hill an initial
volume forecast for each of the Products (see Exhibit D). NetApp also agrees to
provide to Dot Hill [***] rolling forecast for each of the Products. This
rolling forecast, which will be updated by NetApp on a [***] basis, will be a
good faith estimate by NetApp of NetApp’s future needs for each of the Products
over the immediately following [***], will be non-binding, and is to be used by
Dot Hill for planning purposes only.  NetApp shall issue Purchase Orders to Dot
Hill for units of Products based on the then-current forecasted demand for such
units that are included in the then-current NetApp forecast that Dot Hill has
accepted and agreed to.  In the event that Dot Hill acts as NetApp’s agent for
the purpose of placing Purchase Orders for each of the Products, Dot Hill shall
ensure that all Purchase Orders which are issued on behalf of NetApp are kept
consistent with the then-forecasted demand.  Purchase Commitments for each of
the Products may arise only through the placement of Purchase Orders and Dot
Hill’s acceptance thereof.  The [***] for the supply by Dot Hill of Products to
NetApp under this Agreement are described in Exhibit F to this Agreement. 
Notwithstanding anything to the contrary herein, NetApp will be liable to Dot
Hill in accordance with the provisions of Sections 1.13 and 1.14 of Exhibit F to
this Agreement for any [***] that is (i) [***] or (ii) [***].

 


7.             FINAL PRODUCT ACCEPTANCE


 

NetApp shall deliver a written Final Product Acceptance for a Product to Dot
Hill upon completion of the SOW and Acceptance Criteria (Exhibit C).

 


8.             SPECIFICATION CHANGES PRIOR TO DESIGN ACCEPTANCE


 

Requests for changes made to the Exhibit A, or Exhibit C, (the “EC Requests”)
will be analyzed by Dot Hill and if possible be accommodated within Exhibit A or
Exhibit C.  If this is not possible, then Dot Hill will use reasonable efforts
to advise NetApp of the necessary effect of the EC Request within [***] of
receipt of such request. Such responses to NetApp’s EC Requests shall specify
the reasonable effect to the development schedule as documented in Exhibit C,
and any total cost required to integrate the requested changes and any Product
cost changes (the “EC Response”).

 

Dot Hill will not proceed with the changes covered under the EC Request until
NetApp Supply Chain Management has approved in writing and agreed to the changes
reflected in the EC Response.  NetApp agrees to accept or reject the proposed EC
Response within [***] after receipt of EC Response from Dot Hill.  If NetApp
does not accept the EC Response within this [***] period, then NetApp shall be
deemed to have rejected such EC Response.

 

9

--------------------------------------------------------------------------------


 

If Dot Hill chooses to proceed with any change without NetApp’s written
approval, there will be no charge to NetApp for the implementation of such
changes, and there will be no increase to the quoted Product price to NetApp as
a result of the changes made by Dot Hill.  In the event that Dot Hill does
implement a change that is not approved by NetApp, then NetApp reserves the
right to reject Product implemented with the unapproved change and also to
require Dot Hill to rework the Product to the prior approved design at Dot
Hill’s expense.  If, however, NetApp requests in writing from NetApp Supply
Chain Management for a change to be implemented prior to Dot Hill’s completion
of its evaluation of pricing, schedule and quality impact, then Dot Hill will
undertake reasonable efforts to perform as directed and [***], unless the change
is due to the failure by Dot Hill to manufacture Products in accordance with the
agreed Specifications for the Product.

 

All change requests will be maintained by a Dot Hill program manager in a
central program change log.  All changes requested to and from NetApp shall go
through NetApp’s Supply Chain Management function and Dot Hill’s designated
program management function.

 


9.             ENGINEERING CHANGE AFTER DESIGN ACCEPTANCE


 


9.1           DOT HILL WILL NOTIFY NETAPP IN WRITING (I) [***] PRIOR TO THE
INTRODUCTION OF UNPLANNED CHANGES TO THE PRODUCTS WHICH ARE LIKELY TO AFFECT THE
FORM FIT, OR FUNCTION OF THE PRODUCTS; AND (II) AT LEAST [***] PRIOR TO THE
INTRODUCTION OF ANY PLANNED CHANGE TO PRODUCTS WHICH AFFECTS THE FORM, FIT, OR
FUNCTION OF THE PRODUCTS.  DOT HILL WILL ALSO NOTIFY NETAPP WITHIN [***] PRIOR
TO THE INTRODUCTION OF ANY AUTHORIZED VENDOR LIST COMPONENT CHANGE, OR ANY MAJOR
CHANGE TO DOT HILL’S MANUFACTURING PROCESSES FOR THE PRODUCTS, INCLUDING, BUT
NOT LIMITED TO, A CHANGE OF A DOT HILL DCM, A MANUFACTURING LINE MOVE, A MAJOR
CHANGE IN THE LAYOUT OF A MANUFACTURING LINE FOR PRODUCTS, TOOLING OR FIXTURE
CHANGES.


 


9.2           DOT HILL WILL NOT PROCEED WITH SUCH CHANGES TO THE PRODUCTS
WITHOUT AGREEMENT FROM NETAPP UNLESS THE CHANGE IS NECESSARY TO ELIMINATE AN
INFRINGEMENT WITH A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS, TO CURE A
NONCONFORMITY OR TO MEET THE REQUIREMENTS IN THE AGREEMENT.


 

9.3           Dot Hill will evaluate and advise NetApp of the cost or
manufacturing impact of any proposed changes to the Products, which shall
include all cost, delivery and quality implications.  If a change causes an
increase in the cost or the time required by Dot Hill for performance, then, if
NetApp still wishes for such change to be made, the parties may establish
promptly a reasonable adjustment to the price or delivery schedule or both.

 

9.4           Except as otherwise provided in Section 9.2, Dot Hill will not
proceed with changes until NetApp has approved and agreed to the changes and any
cost impacts in writing. NetApp’s approval of and agreement to these changes
will not be unreasonably withheld, delayed or conditioned. NetApp agrees to
accept or reject the proposed change within [***] after receipt of such written
notice. If no

 

10

--------------------------------------------------------------------------------


 

response is received from NetApp on a proposed change within the [***] period,
the proposed changed will be deemed rejected by NetApp. If Dot Hill does proceed
with changes without written approval from NetApp Supply Chain Management, there
will be no charge to NetApp for implementation of the change, and no increase to
the quoted Product price.  In the event that Dot Hill does implement a change
that is not approved by NetApp, then NetApp reserves the right to reject Product
implemented with the unapproved change and also to require Dot Hill to rework
the Product to the prior approved design [***].

 

9.5           If NetApp requests in writing by NetApp Supply Chain Management
for a change be implemented prior to Dot Hill’s completion of its evaluation of
pricing, schedule and quality impact, then Dot Hill will undertake reasonable
efforts to perform as directed [***] unless the change is due to the failure by
Dot Hill to manufacture Products in accordance with the agreed Specifications
for the Product.

 

9.6           All changes will be managed through the formal Dot Hill
Engineering Change process.  All changes requested to and from NetApp shall go
through NetApp’s Supply Chain Management function and Dot Hill’s designated
program management function.

 

10.          NRE EXPENSES

 

10.1         Each party may request the other to add or develop specific
additional functionality or features for a product or to perform certain or
modified quality or test requirements for the Products or create new products
which involve non-recurring engineering work (collectively, “NRE”).  Any such
reimbursement of NRE shall be subject to mutual agreement by the parties, which
will be reflected in Exhibit H, as may be updated or modified in writing, upon
mutual agreement by the parties, at any time and from time to time.

 

10.1.1         Should the parties agree that a party will pay the other party
for such NRE, the party that intends to perform the proposed NRE will provide
the other party with a quoted expense amount for such NRE.  If the parties do
not reach agreement on the payment of NRE, if any, for requested engineering
work, then the party quoting such NRE will have no obligation to perform such
work.

 

10.1.2          Each party agrees that it will use commercially reasonable
efforts to complete the specific engineering request agreed upon on the receipt
of the other party’s advance written approval, and that the party performing
such NRE will absorb any NRE expenses that it incurs [***].  However, the
payment of NRE for any incremental changes to the scope of an engineering
request shall be negotiated by the parties on a case-by-case basis.

 

11

--------------------------------------------------------------------------------


 

10.2         The parties will meet or confer at mutually agreed dates and times
to update any NRE forecasts, current attainment, cumulative attainment and
exposures contained in Exhibit H.  Also, the parties will hold [***] meetings to
review and, to the extent necessary, amend the NRE assumptions used in
establishing the per unit rate used for allocation of any NRE expenses by Dot
Hill to the Products that are to be provided by Dot Hill to NetApp under this
Agreement.

 

10.3         [***], Dot Hill shall notify NetApp of [***], Dot Hill shall offer
to [***]. For each Product that the parties agree to include in this Agreement,
Dot Hill will use reasonable efforts to make available Development Units, SQA
Units and Production Units of such Product to NetApp under this Agreement
[***].  This obligation shall, however, not apply in any circumstance where a
delay in the potential or actual achievement of such availability arises or
results from any:

 

10.3.1          Decision made by NetApp or a NetApp DCM to not perform or delay
the performance of any test, qualification, inspection, acceptance or other
activities that, if performed, would have permitted Development Units, SQA Units
or Production Units to be received by NetApp or a NetApp DCM within such
timeframe;

 

10.3.2          Negligent, reckless or malicious acts or omissions by NetApp, a
NetApp DCM or their respective employees, agents or subcontractors; or

 

10.3.3          [***]

 


11.          LICENSE RIGHTS, RESTRICTIONS AND OWNERSHIP


 


11.1         NETAPP LICENSE RIGHTS AND RESTRICTIONS


 


(A)           ORDINARY USE. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE PAYMENT BY NETAPP OF ALL AMOUNTS
DUE FOR PRODUCTS AND SERVICES PROVIDED TO NETAPP UNDER THIS AGREEMENT, DOT HILL
HEREBY GRANTS, ON BEHALF OF ITSELF AND ITS AFFILIATES, TO NETAPP A WORLDWIDE,
PERPETUAL, NON-TRANSFERABLE (EXCEPT AS PERMITTED UNDER SECTION 19
(“ASSIGNMENT”), NON-SUBLICENSABLE, NONEXCLUSIVE RIGHT AND LICENSE UNDER THE DOT
HILL IPR TO: (I) USE INTERNALLY, REPRODUCE, MODIFY AND PREPARE DERIVATIVE WORKS
OF THE DOT HILL TECHNOLOGY SOLELY FOR THE PURPOSE OF THE DEVELOPMENT OF
PRODUCTS, ENHANCEMENTS THERETO AND FOLLOW-ON PRODUCTS; AND (II) USE INTERNALLY,
SELL, OFFER TO SELL, IMPORT, EXPORT AND OTHER DISPOSE OF THOSE SPECIFIC UNITS OF
PRODUCTS THAT ARE PURCHASED BY NETAPP FROM DOT HILL UNDER THIS AGREEMENT.


 

(b)           Manufacturing Rights. Subject to the terms and conditions of this
Agreement, for each Product Dot Hill hereby grants, on behalf of itself and its
Affiliates, to NetApp:

 

12

--------------------------------------------------------------------------------


 

(i)            [***], a worldwide, revocable in accordance with Section 11.1(c),
non-transferable (except as permitted under Section 19 (“Assignment”)),
royalty-free, perpetual, nonexclusive right and license, without the right to
sublicense (except as set forth in Section 11.1(d)): (A) [***] to qualify [***]
the manufacture of Products on a non-commercial basis; and (B) under the Patents
of Dot Hill to use internally and make [***] such Product for the purpose of
qualification activities; and

 

(ii)           upon the occurrence of a Trigger Event relating to such Product, 
a worldwide, perpetual, revocable in accordance with Section 11.1(c),
non-transferable (except as permitted under Section 19 (“Assignment”)),
royalty-free, nonexclusive right and license, without the right to sublicense
(except as set forth in Section 11.1(d)): (A) [***] to perform the Permitted
Purposes for such Product; and (B) under the Patents of Dot Hill to use, make,
sell, offer to sell import, export and otherwise dispose of such Product.

 

(c)           Certain Rights of Revocation.  Each party acknowledges and agrees
that the license rights granted to NetApp in Section 11.1(b) above may be
revoked immediately by Dot Hill, upon written notice to NetApp, in the event of
the occurrence of any of the following events: (1) during the Initial Purchase
Period NetApp does not acquire from Dot Hill all of NetApp’s requirements for
Products; (2) despite Dot Hill’s compliance with the product availability,
quality, cost and support requirements for the Products as set forth in this
Agreement, [***] set forth in Sections 4 and 5 of Exhibit J; (3) despite the
satisfactory performance by Dot Hill of all of its material obligations under
this Agreement, NetApp does not provide an opportunity to Dot Hill to (i) [***],
and (ii) [***], including, without limitation, the ability to [***]; or (4) this
Agreement is terminated by Dot Hill in accordance with its terms due a material
breach thereof by NetApp.

 

(d)           Sublicense Rights.  The rights granted in Section 11.1(b) above
may be sublicensed by NetApp to (i) NetApp DCMs solely to make and develop
Products for sale to NetApp and (ii) its Affiliates.  Prior to the granting by
NetApp of such sublicense rights to NetApp DCMs or its Affiliates, NetApp shall
obtain the written agreement of NetApp DCMs or its Affiliates, as applicable, to
hold in confidence all Dot Hill Technology NetApp may provide and, in the case
of a grant of sublicense rights to NetApp DCMs, for NetApp DCMs to use such Dot
Hill Technology solely to make or develop Products for sale to NetApp. Except as
is otherwise set forth in this Section 11.1(d), the license rights granted by
Dot Hill in this Agreement may not be sublicensed by NetApp to any other third
parties without the prior written approval from an authorized representative of
Dot Hill.

 

13

--------------------------------------------------------------------------------


 

(e)           License Restrictions.  NetApp acknowledges and agrees that (i) the
Dot Hill Technology is confidential to Dot Hill; (ii) NetApp shall not disclose
to any third party, other than NetApp DCMs or parties authorized in writing by
Dot Hill, the Dot Hill Technology; and (iii) NetApp shall have no rights to use
any Dot Hill Technology, except as expressly provided for in this Agreement.

 

11.2         Dot Hill License Rights and Restrictions

 

(a)           NetApp Designated Technology.  NetApp hereby grants, on behalf of
itself and its Affiliates, to Dot Hill a worldwide, perpetual, non-transferable
(except as permitted under Section 19 (“Assignment”)), nonexclusive,
royalty-free right and license, without the right to sublicense (except as set
forth in Section 11.2(c)), under the NetApp IPR to use, reproduce, modify, [***]
and distribute, directly or indirectly, the NetApp Designated Technology only to
develop and make Products for sale and delivery by Dot Hill pursuant to this
Agreement to NetApp,  NetApp DCMs and/or NetApp Authorized Purchasers.

 

(b)           NetApp Other Technology. NetApp hereby grants, on behalf of itself
and its Affiliates, to Dot Hill a worldwide, perpetual, non-transferable (except
as otherwise permitted under Section 19 (“Assignment”)), nonexclusive,
royalty-free (except as otherwise provided in Exhibit O) right and license,
without the right to sublicense (except as set forth in Section 11.2(c)): (i)
under the NetApp IPR to use, reproduce, modify, [***] and distribute, directly
or indirectly, the NetApp Other Technology (but specifically excluding NetApp
Designated Technology) to develop and make Products; and (ii) under the Patents
of NetApp to use, make, sell, offer to sell, import, export and otherwise
dispose of Products.  Royalties, if any, due from Dot Hill, the payment terms
applicable thereto and any terms for revocation with respect to the use by Dot
Hill, in accordance with the provisions of Section 11, of any items of NetApp
Other Technology shall be set forth in Exhibit O.

 

(c)           Sublicense Rights.  The rights granted in Sections 11.2(a) and
11.2(b) above may be sublicensed by Dot Hill to (i) Dot Hill DCMs to make
Products for Dot Hill and (ii) its Affiliates.  Prior to the granting by Dot
Hill of such sublicense rights to Dot Hill DCMs or its Affiliates, Dot Hill
shall obtain the written agreement of Dot Hill DCMs or its Affiliates, as
applicable to hold in confidence all NetApp Designated Technology and NetApp
Other Technology that Dot Hill may provide and, in the case of a grant of
sublicense rights to Dot Hill DCMs, for Dot Hill DCMs to use such NetApp
Designated Technology and NetApp Other Technology solely to make Products for
sale to Dot Hill.  Except as is otherwise set forth in this Section 11.2(c), the
license rights granted by NetApp in this Agreement

 

14

--------------------------------------------------------------------------------


 

may not be sublicensed by Dot Hill to any other third parties without the prior
written approval from an authorized representative of NetApp.

 

(d)           License Restrictions. Dot Hill acknowledges and agrees that (i)
the NetApp Designated Technology and NetApp Other Technology are confidential to
NetApp; (ii) Dot Hill shall not disclose to any third party, other than Dot Hill
DCMs or parties authorized in writing by NetApp, the NetApp Designated
Technology or NetApp Other Technology; and (iii) Dot Hill shall have no rights
to use any NetApp Designated Technology or NetApp Other Technology, except as
expressly provided for in this Agreement.

 

11.3         No Other Rights Granted.  Except as expressly set forth above in
this Section 11, neither party shall be deemed to grant to the other party,
either directly or by implication, estoppel or otherwise, any license rights
under any Intellectual Property Rights that a party may own or possess.

 

11.4         Future Desired License Rights.  If NetApp desires for a NetApp DCM
to make for and sell to parties other than NetApp any of the Products, then Dot
Hill and NetApp agree to negotiate in good faith the provisions, including any
royalties or fees, applicable to the potential grant of any additional license
rights under the Dot Hill IPR or Dot Hill Technology that may be necessary to
address such circumstance.  Also, if Dot Hill decides to revoke NetApp’s license
rights pursuant to Section 11.1(c) above and NetApp desires to continue to make
use of the Dot Hill IPR or Dot Hill Technology to manufacture, or have a NetApp
DCM manufacture for NetApp, the applicable Products, then Dot Hill and NetApp
agree to negotiate in good faith [***] in accordance with the license rights
previously granted by Dot Hill to manufacture such Products. [***]

 

11.5         Intellectual Property Ownership Rights

 

(a)           Background IPR.  As between NetApp and Dot Hill: (i) NetApp and
its licensors shall retain title to and all ownership rights and interests in
and to the NetApp Background IPR, and (ii) Dot Hill and its licensors shall
retain title to and all ownership rights and interests in and to the Dot Hill
Background IPR.

 

(b)           Foreground IPR.  As between NetApp and Dot Hill: (i) NetApp shall
own all NetApp Foreground IPR, subject to the underlying ownership rights and
interests of Dot Hill in and to any Dot Hill Background IPR; and (ii) Dot Hill
shall own all Dot Hill Foreground IPR, subject to the underlying ownership
rights and interests of NetApp in and to any NetApp Background IPR.

 

(c)           Jointly Developed IPR.  As between NetApp and Dot Hill, each party
shall jointly own any Jointly Developed IPR subject to the underlying ownership
rights and interests of (i) NetApp in and to any NetApp

 

15

--------------------------------------------------------------------------------


 

Background IPR and NetApp Foreground IPR, and (ii) Dot Hill in and to any Dot
Hill Background IPR and Dot Hill Foreground IPR.  Notwithstanding the foregoing,
the authorized representatives of both of the parties may mutually agree during
the term of this Agreement that certain item(s) of Jointly Developed IPR should
be owned exclusively by one of the parties.  If the authorized representatives
of the parties so agree, then the parties will enter into and execute a written
assignment covering the transfer of such item(s) of Jointly Developed IPR to
NetApp or Dot Hill, as applicable, subject, however, to the condition that such
item(s) will become NetApp Designated Technology, NetApp Other Technology or Dot
Hill Technology, as the authorized representatives of the parties shall so
designate in such written assignment, and covered under the license grants and
restrictions applicable thereto in Section 11 of this Agreement.

 

(d)           No Duty to Account.  For Jointly Developed IPR, neither party will
have a duty to account to the other party, or to pay any share of any revenue or
compensation earned or received, with respect to its use or exploitation;
provided, however, if such Jointly Developed IPR contains Background IPR or
Foreground IPR of the other party, then the party desiring to use or exploit
such Jointly Developed IPR will not be able to do so unless and until it has
received appropriate rights from the other party under such Background IPR or
Foreground IPR to permit such use or exploitation.

 

11.6         [***].  In the event that a Trigger Event, other than the
expiration of the Initial Purchase Period, occurs and a Dot Hill DCM becomes a
NetApp DCM in order to make Products for supply to NetApp, then any manufacture
or other production of such Products may, at NetApp’s option, [***] provided,
however, that: (i) this right may be exercised by NetApp for a period of [***]
following the date of such Trigger Event [***]; and (ii) NetApp shall be
entitled to [***] [***] that NetApp would have been [***] under this Agreement,
based on the application of the [***] Exhibit F and determined as if NetApp had
elected to purchase such Products from Dot Hill, instead of from a Dot Hill
DCM.  Upon the occurrence of a Trigger Event due to the expiration of Initial
Purchase Period, notwithstanding anything to the contrary herein, NetApp
acknowledges and agrees that it shall have no right [***].

 


12.          PRODUCT PRICING


 

12.1         The initial Total Price and costed Bill-Of-Materials (“BOM”) for
each of the Products that may be purchased by NetApp or a NetApp Designated
Contract Manufacturer from Dot Hill under this Agreement is included in Exhibit
B.  The Total Price for each of the Products and the high-level BOM for each of
the Products will be provided by Dot Hill and jointly reviewed [***] after the
Final Product Acceptance. Dot Hill shall provide complete, accurate and detailed
bills-of-materials in the form and format as set forth in Exhibit B as may be
updated from time to time.  Product prices shall not be changed unless mutually
agreed

 

16

--------------------------------------------------------------------------------


 

to by the parties.  If the Total Price for a Product is changed, Exhibit B shall
be updated to reflect the new Total Price for such Product.

 


12.2        THE TOTAL PRICE FOR EACH PRODUCT IS SET FORTH IN EXHIBIT B ALONG
WITH FULL-COSTED BOM BREAKDOWNS. TO THE EXTENT NOT PREVENTED BY CONFIDENTIALITY
RESTRICTIONS, THESE BOM BREAKDOWNS WILL DISCLOSE [***], DOT HILL WILL PROVIDE
(I) [***], AND (II) [***].  DOT HILL WILL WORK WITH NETAPP THROUGHOUT THE LIFE
OF THE PRODUCTS ON COST REDUCTIONS WITH THE DESIRE TO AGGRESSIVELY DRIVE DOWN
COSTS WHILE MAINTAINING THE QUALITY OF THE PRODUCTS.


 

12.3        While this Agreement is in effect, Dot Hill will provide NetApp with
[***] and the other applicable terms and conditions in this Agreement.  If, at
any time during the term of this Agreement, Dot Hill [***], Dot Hill shall
immediately [***]. In the event that Dot Hill does not [***], then Dot Hill
shall [***].

 

12.4        Each party agrees to participate in ongoing [***] cost reduction
activities for the Product. All changes will be documented and updated in
accordance with the provisions of Exhibit B, which may be updated at any time
and from time to time by the parties upon mutual agreement.  [***] to a Product
that Dot Hill has agreed to undertake and provide to NetApp after the Effective
Date, as described in Exhibit B and/or Exhibit H, Dot Hill will [***]. Any
then-existing units of Product for which such cost reductions have not been
implemented will be [***] provided, however, that Dot Hill has used reasonable
efforts to [***].  Dot Hill shall [***] which are included in units of a Product
sold to NetApp and/or a NetApp DCM under this Agreement [***].

 

13.          ESCROW

 

13.1         Establishment of Escrow:  As of the beginning of NetApp’s FCS of
each Product, and for the duration of each Product’s mutually agreed upon
manufacturing life, Dot Hill agrees to place one complete copy of Dot Hill
Technology into escrow with an escrow agent acceptable to both parties for the
benefit of NetApp pursuant to a mutually agreed upon escrow agreement. Dot Hill
and NetApp will work in good faith to establish such mutually agreed escrow
agreement with such escrow agent prior to NetApp’s FCS for each applicable
Product.  In accordance with the provisions of Section 13.4.1, Dot Hill agrees
to update the Dot Hill Technology for each Product, and keep such Dot Hill
Technology that has been deposited current during the term of the escrow
agreement. The escrow agreement shall provide that no earlier than (i) [***]
before the date on which the Initial Purchase Period is anticipated to end for a
Product, or (ii) the date on which any other Trigger Event occurs for such
Product, whichever occurs first, the escrow agent shall release the Dot Hill
Technology to NetApp for such Product.  Dot Hill Technology to be placed into
escrow for each of the applicable Products will include [***]

 

17

--------------------------------------------------------------------------------


 

13.2        Dot Hill Authorizations

 

As of the beginning of NetApp’s FCS of each Product, and for the duration of
each Product’s mutually agreed upon manufacturing life, Dot Hill shall deposit
into the established escrow account the following written authorizations:

 

(a)           for NetApp to use Dot Hill’s suppliers and Dot Hill DCMs to
provide components and services for the Products to NetApp and NetApp DCMs, and

 

(b)           to Dot Hill DCMs to allow NetApp and NetApp DCMs to [***].

 

The authorizations shall contain conditions that (i) [***], (ii) [***] written
agreements entered into by NetApp or NetApp DCMs with such suppliers and/or Dot
Hill DCMs, and (iii) Dot Hill will have no obligation, liability or
responsibility to any such suppliers and/or Dot Hill DCMs for [***] NetApp or
NetApp DCMs in connection with the manufacture of Products.

 

13.3         Improvements made by the employees or contractors of NetApp or a
NetApp Designated Contract Manufacturer, while using Dot Hill Technology
pursuant to Section 11 and Section 13, do not require use of the process for
Engineering Changes set forth in Sections 8, 9, and 10 of this Agreement. All
other improvements made by the employees or contractors of NetApp or a NetApp
Designated Contract Manufacturer, outside of the process during which, or
before, Dot Hill Technology is released from escrow pursuant to Section 13 and
licensed for use pursuant to Section 11, and all improvements made by Dot Hill
in connection with the Products to be supplied hereunder at any time during the
term of this Agreement shall require the use of the process for Engineering
Changes set forth in Sections 8, 9, and 10 of this Agreement. Any resulting
Intellectual Property Rights shall be owned as set forth in Section 11 of this
Agreement.  Dot Hill’s cooperation with respect to processing these Engineering
Changes shall not be unreasonably withheld.

 

13.4         Updates, Format and Completeness

 


13.4.1      DOT HILL SHALL DEPOSIT UPDATES INTO ESCROW, IN ACCORDANCE WITH THE
FOLLOWING SENTENCE, EITHER QUARTERLY OR UPON ECO CHANGES THAT AFFECT (I) FORM,
FIT OR FUNCTION, (II) SUPPLIER SOURCE FOR COMPONENTS AND/OR (II) PROCESS
CHANGES, WHENEVER ANY SUCH CHANGES OCCUR.  DOT HILL SHALL DEPOSIT UPDATES INTO
ESCROW OR, IF A TRIGGER EVENT HAS OCCURRED, PROVIDE SUCH UPDATES DIRECTLY TO
NETAPP, FOR (1) [***] FOLLOWING THE EXPIRATION OR EARLIER TERMINATION OF THIS
AGREEMENT, FOR ANY REASON, OR (2) AT LEAST AS LONG AFTER THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT AS NETAPP HAS SUPPORT AND WARRANTY
OBLIGATIONS TO ITS END USERS, WHICHEVER PERIOD IS SHORTER.  DOT HILL WILL
PROVIDE TO NETAPP A SUMMARY OF ALL CHANGES WHICH ARE SUBMITTED INTO THE ESCROW
ACCOUNT ON A [***] IN THE EVENT THAT NO UPDATES ARE MADE WITHIN THE QUARTER, DOT
HILL SHALL AFFIRMATIVELY NOTIFY NETAPP [***].

 

18

--------------------------------------------------------------------------------


 


13.4.2      COMPUTER READABLE DATA INCLUDED IN DOT HILL TECHNOLOGY IS, AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT, BEING UTILIZED BY DOT HILL AS FOLLOWS:


 

[***]

 

Dot Hill shall notify NetApp within a reasonable period of time, but [***] of
any changes to the configurations above which could affect NetApp’s ability to
utilize in a manner intended the Dot Hill Technology.

 

13.4.3      Dot Hill warrants that the Dot Hill Technology that it places into
escrow shall be and continue to be current, accurate and sufficiently complete
so as to enable the manufacture by NetApp or a NetApp Designated Contract
Manufacturer of Products for NetApp in compliance with the specifications and
quality standards contained in this Agreement.

 

13.5         [***].  Dot Hill agrees to provide NetApp with [***] for the
purpose of performance of [***].  Unless otherwise agreed, NetApp’s use of such
items [***].  Also, if NetApp desires for Dot Hill to perform any [***].

 

13.6         Confidential Nature of Dot Hill Technology.  NetApp acknowledges
and agrees that the Dot Hill Technology is Confidential Information belonging to
Dot Hill.  Prior to NetApp’s provision of any such Dot Hill Technology to a
NetApp DCM or any other third party, NetApp will enter into a written agreement
that requires such NetApp DCM or other third party to treat such Dot Hill
Technology as Confidential Information of Dot Hill and in a manner consistent
with the confidentiality obligations of NetApp in the Non-Disclosure Agreement
contained in Exhibit I hereto.  NetApp shall, however, not disclose any Dot Hill
Technology to any third party, without obtaining the prior written approval of
an authorized representative of Dot Hill, unless: (i) such disclosure is made
for the purpose of either: (a) enabling a third party to work with a NetApp DCM
to have such NetApp DCM make Product for sale to NetApp, (b) permitting NetApp
to establish a business relationship with a third party whereby such third party
will acquire from NetApp a NetApp storage solution which contains Products sold
by NetApp, or (c) permitting a third party to develop for NetApp enhancements to
or derivative Products; and (ii) such third party has a strict need to know such
Dot Hill Technology in order to perform its obligations associated with or
related to such purpose.  This obligation shall not prevent or restrict NetApp’s
right to use the Dot Hill Technology in a manner that is consistent with the
license rights granted by Dot Hill and related restrictions in Section 11 of
this Agreement.

 

13.7         [***] escrow account that is contemplated under this Section 13.

 

19

--------------------------------------------------------------------------------


 


14.          PAYMENT TERMS


 


ALL INVOICES TO NETAPP AND A NETAPP DESIGNATED CONTRACT MANUFACTURER SHALL BE
DUE AND PAYABLE WITHIN [***] FROM THE DATE OF INVOICE, AND SHALL BE [***] 
NETAPP’S PAYMENT ADVICE SHALL REFERENCE DOT HILL’S INVOICE NUMBER(S) AND
DATE(S).  NETAPP PAYMENTS WILL BE CONSIDERED TIMELY BY DOT HILL IF MAILED WITHIN
[***] FROM THE DATE OF INVOICE.  UPON [***] PRIOR WRITTEN NOTICE TO NETAPP, DOT
HILL RESERVES THE RIGHT TO [***] DOT HILL PRIOR TO DELIVERY OF PRODUCTS.  [***]
LOCATION SET FORTH IN EXHIBIT F.  ALL AMOUNTS DUE HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY [***]) SHALL BE PAID BY NETAPP OR A NETAPP DESIGNATED CONTRACT
MANUFACTURER TO DOT HILL IN U.S. DOLLARS.


 


DOT HILL WILL WORK IN GOOD FAITH WITH NETAPP [***] AT A FUTURE DATE TO BE
DETERMINED.


 

15.          RIGHTS TO ACCESS AND OTHER MATTERS

 

15.1         [***], Dot Hill will allow NetApp Operations and Technical Teams
full access to audit, qualify and continue to interact throughout the life of
the Product with Dot Hill [***] within reason and with reasonable notice prior
to onsite audits. Dot Hill will also use commercially reasonable efforts to
close actions raised if any concerns [***] are raised by NetApp. NetApp will
inform Dot Hill of any intention to [***]; Dot Hill will facilitate NetApp
inquiries into [***].  These rights to access and audit [***] Dot Hill shall
extend to auditing compliance with applicable ROHS, WEEE, and other
environmental regulations that apply to the manufacture of the Products.

 

15.2         During the term of this Agreement before and during which NetApp is
acquiring Products from Dot Hill, Dot Hill will make available to NetApp (i)
during normal business hours, Pacific Standard Time (excluding weekends and
holidays) and, (ii) during extended NetApp hours, as required, at the beginning
and end of a NetApp fiscal quarter, the services of an individual to perform the
Buyer/Planner responsibilities for the Products, and an individual to perform
Dot Hill SQE responsibilities for the Products, as such responsibilities are
described in Exhibit M.  These individuals will be located at NetApp’s facility
in Sunnyvale, California. NetApp will make available to these individuals, at no
charge, access to work space, a desk, a telephone and other equipment to enable
these individuals to perform their assigned responsibilities.

 


16.          PRODUCT ORDERING AND DELIVERY


 

16.1         This Agreement sets forth the terms and conditions under which
NetApp shall order the Products and shall replace and supersede, in their
entirety, all of the printed Purchase Order terms and conditions appearing on
NetApp’s Purchase Order or Dot Hill’s acknowledgement or related forms, or any
other form of NetApp or Dot Hill, and any other conditions which may be
submitted at any time by either company, unless mutually agreed by both parties
in writing.

 

20

--------------------------------------------------------------------------------


 

16.2         Terms of the order and fulfillment process and obligations of the
parties for delivery and return of Products are documented in Exhibit F (Order
Replenishment and Logistics Requirements).

 


17.          TITLE


 

Title to hardware included in Products will pass to NetApp when such Products
[***]. Dot Hill reserves a purchase money security interest in all such
Products, which will be extinguished upon payment in full of amounts due for
such Products.  All risk of loss or damage to the Product will pass to NetApp
[***].

 


18.          CONFIDENTIALITY


 

Attached hereto as Exhibit I is a Mutual Non-Disclosure Agreement between the
parties which shall govern all confidentiality obligations (including
obligations regarding information non-disclosure and use) applicable hereunder
to the parties with respect to the subject matter of this Agreement. 
Notwithstanding the foregoing, each party shall hold in confidence and not
disclose to any third parties, without first obtaining the prior written consent
of the other party, the terms and conditions of this Agreement, including,
without limitation, the pricing for Products contained in Exhibit B and other
non-public information related to actual and potential activities occurring
under this Agreement; provided, however, that each party may, without obtaining
the other party’s written consent, disclose terms and conditions of this
Agreement and other non-public information related to actual and potential
activities occurring under this Agreement (i) as required by law, statute or
regulation, or any court or other governmental body, (ii) in confidence to legal
counsel of a party, (iii) in confidence to a the accountants, banks and
financing sources of a party, and its advisors, (iv) to the extent necessary to
enforce a party’s rights under this Agreement, and (v) in confidence in
connection with an actual or proposed merger, acquisition or other similar
transaction.  In connection with any filing of this Agreement with the
Securities and Exchange Commission or other regulatory body pursuant to the
provisions in Subsection 18(i) above, the parties will work together and in good
faith to request promptly, and in a manner consistent with a party’s
then-existing filing obligations to permit such filing to occur on a timely
basis, confidential treatment for appropriate sections of this Agreement that
qualify for such confidential treatment.

 


19.          ASSIGNMENT


 

Neither party shall assign any of its rights nor delegate any of its obligations
under this Agreement to any other persons or firm without the prior written
consent of the other party.  Notwithstanding the foregoing, a party hereto may
assign this Agreement, upon written notice to the other party, to a
successor-in-interest of all or a majority of its outstanding stock or voting
securities or to a purchaser of all or substantially all of its assets.  Any
attempted assignment or delegation in violation of the foregoing shall be null
and void.  The benefits of this

 

21

--------------------------------------------------------------------------------


 

Agreement shall inure upon the each party’s respective permitted assigns and
successors.

 


20.          TERMINATION RIGHTS


 


20.1         TERMINATION OF THIS AGREEMENT FOR ANY REASON SHALL NOT AFFECT THE
RIGHTS AND OBLIGATIONS OF THE PARTIES ACCRUED THROUGH, UP TO, OR PRIOR TO THE
EFFECTIVE DATE OF TERMINATION EXCEPT AS EXPRESSLY SET FORTH HEREIN.


 


20.2         THE PARTIES AGREE THAT ALL REASONS FOR TERMINATION SET FORTH IN
SECTION 20.3 CONSTITUTE JUST CAUSE FOR TERMINATION.


 


20.3         EACH PARTY WILL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT IN THE
EVENT THE OTHER PARTY BREACHES ANY PROVISION OF THIS AGREEMENT AND FAILS TO
CORRECT THE BREACH WITHIN [***] OF RECEIVING WRITTEN NOTICE OF SUCH A BREACH. IN
THE EVENT THE BREACH IS NOT CURED, THIS AGREEMENT WILL TERMINATE ON THE DATE
SPECIFIED IN A SEPARATE NOTICE OF TERMINATION.


 

20.4         Each party shall have the right to terminate this Agreement at any
time after the first [***] from the Effective Date, without cause, on the giving
of [***] prior written notice. Except for breach under Section 20.3, neither
party shall be responsible to the other for any costs or damages resulting from
the termination or non-renewal of this Agreement.

 


21.          APPLICABLE LAW, ESCALATION AND ARBITRATION


 

21.1         This Agreement shall be governed by the laws of the State of
California, except with respect to its conflict of laws provisions that would
result in the application of the laws of a different state. The parties
specifically disclaim the applicability of the United Nations Convention on the
International Sale of Goods.

 

21.2         The parties agree that any material dispute between the parties
relating to this Agreement will be escalated to a panel of two (2) senior
executives, one each from Dot Hill and NetApp.  Either party may initiate this
proceeding by notifying the other party pursuant to the notice provisions of
this Agreement.  Within [***] from the date of receipt of the notice, the
parties’ executives shall confer (via telephone or in person) in an effort to
resolve such dispute. In the event the executives are unable to resolve such
dispute within [***] after the submission to them, then, upon the written
request of a party, such dispute may be settled by means of arbitration as
provided below.  Each party’s executives shall be identified by written notice
to the other party, and may be changed at any time by written notice pursuant to
the notice provisions of this Agreement.

 


21.3         ANY DISPUTE BETWEEN THE PARTIES NAMED IN THIS AGREEMENT THAT IS NOT
RESOLVED BY ESCALATION SHALL BE SETTLED BY ARBITRATION UNDER THE THEN-CURRENT
RULES OF THE JUDICIAL ARBITRATION AND MEDIATION SERVICES (“JAMS”), INCLUDING THE
RIGHT OF EITHER

 

22

--------------------------------------------------------------------------------


 


PARTY TO CONDUCT DISCOVERY IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  THE SITE FOR ANY ARBITRATION PROCEEDING SHALL BE SANTA CLARA
COUNTY, CALIFORNIA.  THE PARTIES SHALL AGREE AND SELECT A SINGLE ARBITRATOR. THE
ARBITRATOR SO CHOSEN SHALL BE KNOWLEDGEABLE IN THE FIELD OF COMPUTER HARDWARE
AND SOFTWARE, AND IN THE FIELD OF COMMERCIAL LAW. THE DECISIONS OF THE
ARBITRATOR SHALL BE DEEMED FINAL, WITHOUT APPEAL: PROVIDED HOWEVER, THAT EITHER
PARTY MAY SEEK JUDICIAL RESOLUTION OF ANY ISSUE INVOLVING SUCH PARTY’S
INTELLECTUAL PROPERTY RIGHTS OR TECHNOLOGY, AND SUCH JUDICIAL RESOLUTION SHALL
TAKE PRECEDENCE OVER ANY DECISION OF THE ARBITRATORS. ALL QUESTIONS OF LAW SHALL
BE DECIDED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. IN THE EVENT
THAT ONE PARTY BREACHES ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, IN ADDITION
TO ALL OTHER REMEDIES PROVIDED IN THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO ALL COSTS AND EXPENSES OF ENFORCEMENT REASONABLY INCURRED AS A
RESULT OF SAID BREACH, INCLUDING ARBITRATION COSTS, COURT COSTS AND REASONABLE
ATTORNEY’S FEES.


 


22.          LIMITED LIABILITY


 

22.1         STRICT LIABILITY INDEMNITY

 

Each party agrees to indemnify the other harmless from and against all costs and
liabilities, including reasonable attorney’s fees, which such party may be
required to pay to the extent arising out of bodily injuries to third persons or
physical damage to tangible personal property that is caused by the gross
negligence, recklessness or willful misconduct of such party, its agents or
employees.

 

22.2         LIMITATION OF REMEDY

 

EXCEPT FOR DOT HILL’S INDEMNITY LIABILITIES UNDER SECTION 24.1 AND ANY BREACHES
BY DOT HILL OF CONFIDENTIALITY PROVISIONS IN THE MUTUAL NON-DISCLOSURE AGREEMENT
INCORPORATED BY REFERENCE INTO THIS AGREEMENT, ANY LIABILITY OF DOT HILL
RESULTING FROM ANY PRODUCTS SOLD OR SERVICES PROVIDED BY DOT HILL PURSUANT TO
THIS AGREEMENT SHALL BE LIMITED SOLELY TO THE REMEDIES SET FORTH IN THE WARRANTY
PROVISIONS OF THIS AGREEMENT.  IN NO EVENT SHALL DOT HILL BE LIABLE FOR COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS BY NETAPP, NETAPP’S CUSTOMERS, OR ANY OTHER
OWNER OR USER OF THE PRODUCTS OR ANY SERVICES, OR FOR LOST PROFITS OR LOSS OF
ANY DATA. EXCEPT WITH RESPECT TO DOT HILL’S INDEMNITY LIABILITIES UNDER SECTION
24.1 OR ANY BREACHES BY DOT HILL OF CONFIDENTIALITY PROVISIONS IN THE MUTUAL
NON-DISCLOSURE AGREEMENT INCORPORATED BY REFERENCE INTO THIS AGREEMENT, DOT
HILL’S MAXIMUM LIABILITY UNDER THIS AGREEMENT, HOWEVER ARISING, SHALL IN NO
EVENT EXCEED [***] PERIOD PRECEDING THE EVENT THAT CAUSED THE DAMAGE AND WHICH
CAUSED THE LIABILITY TO OCCUR.  IN NO EVENT

 

23

--------------------------------------------------------------------------------


 

SHALL THIS AGREEMENT BE CONSTRUED SO AS TO REDUCE THE PROPRIETARY RIGHTS OF DOT
HILL.

 


22.3         LIMITATION OF DAMAGES


 


EXCEPT FOR ANY FAILURE TO COMPLY WITH THE PROPRIETARY OR LICENSE RIGHTS
PROVISIONS IN THIS AGREEMENT, THE REQUIREMENTS PROVISIONS WHICH APPLY TO THE
PURCHASE BY NETAPP OF PRODUCTS IN THIS AGREEMENT, OR ANY CONFIDENTIALITY
PROVISIONS IN THE MUTUAL NON-DISCLOSURE AGREEMENT INCORPORATED BY REFERENCE INTO
THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INJURY OR
DAMAGE TO BUSINESS, PROFITS, REVENUES OR GOODWILL OF ANY PARTY OR FOR ANY
SPECIAL, CONSEQUENTIAL, INDIRECT, EXEMPLARY OR INCIDENTAL DAMAGES, HOWEVER
CAUSED, AND WHETHER FOR BREACH OF WARRANTY, BREACH OF CONTRACT, REPUDIATION OF
CONTRACT, TERMINATION, NEGLIGENCE, OR OTHERWISE, EVEN IF A PARTY SHALL HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


 

22.4         ESSENTIAL PURPOSE

 

THE PARTIES ACKNOWLEDGE AND AGREE THAT THE AMOUNTS PAYABLE UNDER THIS AGREEMENT
HAVE BEEN ESTABLISHED BASED UPON THE LIABILITY LIMITATIONS ESTABLISHED ABOVE,
AND FURTHER AGREE THAT THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OR OF ANY LIMITED REMEDY.

 


23.          WARRANTIES


 

23.1         Dot Hill warrants to NetApp that all hardware Products that NetApp
and NetApp DCMs purchase from Dot Hill under this Agreement shall for a period
of [***] from the date of their delivery by Dot Hill to NetApp or a NetApp
Designated Contract Manufacturer (the “Warranty Period”),: (i) be free in all
material respects from any defects in materials as defined in Exhibit E and
workmanship as defined in Exhibit K, (ii) conform in all material respects to
the Engineering Specifications in Exhibit A, and (iii) comply with all
applicable laws relating to the restriction on the use of hazardous substances
in electrical and electronic equipment (“ROHS”) in connection with the
manufacture by or for Dot Hill of such Products, and collection, treatment,
recycling and disposal of waste electrical and electronic equipment (“WEEE”) in
connection with any disposal activities conducted by Dot Hill for such
Products.  Notwithstanding the foregoing, the Warranty Period for any
replacement Products that are provided by Dot Hill under this warranty shall be
no longer than the remaining Warranty Period for the original replaced Products
[***]. The foregoing warranty shall include parts and labor for the Products,
[***].  If a Product provided by Dot Hill to NetApp under this Agreement (a)
fails to conform to this warranty during the Warranty

 

24

--------------------------------------------------------------------------------


 

Period, (b) is subject to repair or replacement in accordance with the foregoing
warranty, and (c) is returned to Dot Hill within the Warranty Period, then Dot
Hill will use reasonable efforts to, at Dot Hill’s option, repair or replace
such Product to resolve the reported non-conformance in warranty within the
applicable period established in Exhibit F, or, [***] to NetApp under this
Agreement.  Notwithstanding anything to the contrary in this Agreement, any
re-invoicing by Dot Hill for a Product provided by Dot Hill in connection with
its warranty responsibilities herein shall be at the same amount as the
corresponding credit set forth in the immediately preceding sentence.  Any
replacement Product provided by Dot Hill to NetApp in exchange for a Product
provided by NetApp to Dot Hill pursuant to these warranty provisions shall be
new if provided back to Dot Hill as new or as “Dead on Arrival”, and refurbished
or new, at Dot Hill’s discretion, if provided back to Dot Hill as used.  For
purpose of interpretation of the immediately preceding sentence, the term “new”
shall mean title has not transferred from NetApp to a third party. NetApp or a
NetApp Designated Contract Manufacturer shall provide prompt written
notification to Dot Hill of all failures of any Products to conform to warranty
promptly after NetApp has been notified of the occurrence of such failures.  Any
Product that is returned during the Warranty Period to Dot Hill pursuant to this
warranty (1) [***] in a mutually agreed format, contains sufficient information
to permit Dot Hill to understand the warranty non-conformance and includes a Dot
Hill Return Materials Authorization (“RMA”) number, and (2) shall be delivered,
[***], to Dot Hill’s nearest repair or distribution location Dot Hill’s warranty
obligations hereunder shall be contingent upon the fulfillment of each of the
foregoing obligations. In no event shall Dot Hill’s warranty obligations under
this Agreement extend to any Products that NetApp has not purchased for intended
delivery to a third party customer, for demonstration or evaluation purposes, or
for internal production use within NetApp. Upon written request by NetApp and to
the extent applicable to those activities undertaken by Dot Hill in connection
with the manufacture or disposal of Products, Dot Hill shall provide to NetApp
all applicable ROHS, WEEE and other environmental regulation compliance
certifications for the Products sold by Dot Hill to NetApp under this Agreement.

 

23.2         This warranty is contingent upon proper use of Products in NetApp’s
systems, and does not cover any Products: (i) that are altered or modified
without Dot Hill’s written approval; (ii) that are subjected by NetApp or
NetApp’s customer to unusual physical or electrical stress; (iii) that are the
subject of misuse, negligence, accident or abuse; (iv) that are used or
maintained in a manner other than as required by NetApp’s customer documentation
for Products; (v) for which serial numbers or other markings have been altered,
removed or rendered illegible; or (vi) which do not qualify for warranty
coverage under any warranty that NetApp provides to a customer for the Products.

 

23.3         EXCEPT AS SET FORTH IN SECTION 23.1 ABOVE, DOT HILL DISCLAIMS AND
EXCLUDES ALL WARRANTIES FOR THE PRODUCTS.  IF DOT HILL HAS RECEIVED A WARRANTY
FROM A THIRD PARTY VENDOR FOR

 

25

--------------------------------------------------------------------------------


 

COMPONENTS INCLUDED IN PRODUCT, DOT HILL SHALL PASS ANY SUCH WARRANTY THROUGH TO
NETAPP TO THE EXTENT DOT HILL IS PERMITTED TO DO SO BY LAW AND BY CONTRACT.
HOWEVER, THE COMPONENTS CONTAINED IN OR DISTRIBUTED FOR USE IN THE PRODUCTS OR
OTHERWISE PROVIDED ARE WITHOUT WARRANTY AND “AS IS”.  ALSO, EXCEPT AS IS
OTHERWISE EXPLICITLY PROVIDED IN THIS AGREEMENT, THE GRANT BY A PARTY OF ANY
RIGHTS UNDER ANY DOT HILL IPR, DOT HILL TECHNOLOGY, NETAPP IPR AND NETAPP
TECHNOLOGY IS MADE WITHOUT WARRANTY AND ON AN “AS IS” BASIS.

 

23.4         DOT HILL’S OBLIGATIONS AS SET FORTH ABOVE SHALL BE NETAPP’S SOLE
AND EXCLUSIVE REMEDY FOR DOT HILL’S BREACH OF THE WARRANTIES SET FORTH ABOVE. 
DOT HILL MAKES NO OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, AND HEREBY
DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS, IN CONNECTION WITH ANY
PRODUCTS SOLD OR SERVICES PROVIDED BY DOT HILL UNDER THIS AGREEMENT, EVEN IF
THESE REMEDIES FAIL OF THEIR ESSENTIAL PURPOSE.

 

23.5         Each party represents and warrants to the other that it has the
full and complete right and power to enter into and fully perform this Agreement
and, to the knowledge of its counsel and executive officers as of the Effective
Date, to grant the rights and licenses contained in this Agreement.

 

23.6         Ultra-Hazardous Use.  NetApp shall not use or sell any Products for
use in operation of nuclear facilities, in aircraft navigation, in aircraft
communication, in aircraft flight control, in aircraft air traffic control
systems, in weapons devices or systems, or in other devices or systems in which
a malfunction of the Products (including, without limitation, software related
delay or failure) would result in foreseeable risk of injury or death to the
operator of the device or system, or to others.

 


24.          INDEMNIFICATION


 

24.1         Dot Hill Indemnity.   Subject to the terms, conditions and
limitations set forth below, Dot Hill, at its own expense, shall indemnify, hold
harmless, defend, or at its option settle, NetApp or the NetApp Designated
Contract Manufacturer from and against any third party claim, suit or proceeding
brought against NetApp or the NetApp Designated Contract Manufacturer to the
extent based upon any of the following “Dot Hill Infringement Claims”:

 

(a)           the misappropriation by Dot Hill or a Dot Hill Designated Contract
Manufacturer of any trade secret recognized as such under Uniform Trade Secret
Acts in the U.S. pertaining to the Products,

 

26

--------------------------------------------------------------------------------


 

(b)           the infringement of any Dot Hill trademark applied to or
associated with the Products, or

 

(c)           the infringement of any United States or foreign patent or
copyright by any of the following:

 

(i)            a method or process used in the manufacture of the Product as
existing upon transfer of Manufacturing Rights after the Initial Purchase
Period,

 

(ii)           a method or process used by Dot Hill or the Dot Hill DCM in the
manufacture of the Product, or

 

(iii)          the Product, unless such infringement is based on an embodiment
in the Product of NetApp’s Background Intellectual Property, NetApp Derivative
IP or NetApp IP covered by the patent or copyright.

 

The foregoing Dot Hill indemnification obligations are conditioned upon the
following: (i) upon receipt of notice of any such claim, suit or proceeding, the
indemnified party shall immediately inform Dot Hill in writing of the claim,
suit or proceeding, and give Dot Hill sole and complete authority to proceed as
contemplated above, and, at Dot Hill’s expense, shall give Dot Hill proper and
full information and assistance to evaluate, settle and/or defend any such Dot
Hill Infringement Claims.  Dot Hill shall not be liable for any costs or
expenses incurred without its prior written authorization.   The indemnifying
party shall not enter into any settlement of the claim, suit or proceeding that
entails any obligation or non-indemnified cost or expenses on the part of Dot
Hill without obtaining the prior written authorization of Dot Hill.

 

Dot Hill shall use commercially reasonable efforts to obtain intellectual
property indemnification from its suppliers, including the Dot Hill Designated
Contract Manufacturer, at least with respect to components used in the Products.

 

24.2         Certain Remedies.              Following notice of any actual or
threatened Infringement Claim, Dot Hill may, at Dot Hill’s option and sole
discretion, either procure for NetApp the right to continue to use and sell the
infringing Products or replace the Products to make them non-infringing without
impairing their functionality.

 

24.3         Limitation of Liability.  Notwithstanding anything to the contrary,
Dot Hill shall assume no liability for any:

 

24.3.1         infringement of patent claims covering completed equipment of any
assembly, circuit, combination, method or process in which any of the Products
may be used only as a component part, or solely on account of

 

27

--------------------------------------------------------------------------------


 

use of any Products in combination with any other hardware, software or
firmware; or

 

24.3.2         claim of trademark infringement involving any marking or branding
of a party other than Dot Hill or involving any marking or branding applied at
the request of NetApp; or

 

24.3.3         modification of the Products, or any part thereof, unless such
modification was made by Dot Hill other than pursuant to any directions or
specifications provided or given by NetApp.

 

24.4         Exclusive Remedy. THE FOREGOING IS THE ENTIRE OBLIGATION OF DOT
HILL, AND THE SOLE AND EXCLUSIVE REMEDY OF NETAPP AND ITS DESIGNATED CONTRACT
MANUFACTURER WITH RESPECT TO ANY ACTUAL OR THREATENED DOT HILL INFRINGEMENT
CLAIMS.

 

24.5         NetApp Indemnity.  Subject to the terms, conditions and limitations
set forth below, NetApp, at its own expense, shall indemnify, hold harmless,
defend, or at its option settle, Dot Hill and the Dot Hill Designated Contract
Manufacturer from and against any third party claim, suit or proceeding brought
against Dot Hill or the Dot Hill Designated Contract Manufacturer to the extent
based upon any of the following “NetApp Infringement Claims”:

 

(a)           the misappropriation by NetApp or its Designated Contract
Manufacturer of any trade secret recognized as such under Uniform Trade Secret
Acts in the United States pertaining to the Product, or

 

(b)           the infringement of any NetApp trademark or other trademark that
NetApp directs Dot Hill to apply or associate with the Products, or

 

(c)           the infringement of any United States or foreign patent or
copyright by the Product, but only to the extent the claim is based on an
embodiment in the Product of NetApp’s Background Intellectual Property, NetApp
Derivative IP or NetApp IP infringing the patent or copyright.

 

The foregoing NetApp indemnification obligations are conditioned upon the
following: (i) upon receipt of notice of any such claim, suit or proceeding, the
indemnified party shall immediately inform NetApp in writing of the claim, suit
or proceeding, and give NetApp sole and complete authority to proceed as
contemplated above, and, at NetApp’s expense, shall give NetApp proper and full
information and assistance to evaluate, settle and/or defend any such NetApp
Infringement Claims.  NetApp shall not be liable for any costs or expenses
incurred without its prior written authorization.  The indemnifying party shall
not enter any settlement of the claim, suit or proceeding that entails any
obligation or non-indemnified cost or expenses on the part of NetApp without
obtaining the prior written authorization of NetApp.

 

28

--------------------------------------------------------------------------------


 

24.6         Exclusive remedy. THE FOREGOING IS THE ENTIRE OBLIGATION OF NETAPP,
AND THE SOLE AND EXCLUSIVE REMEDY OF DOT HILL AND THE DOT HILL DESIGNATED
CONTRACT MANUFACTURER, WITH RESPECT TO ANY ACTUAL OR THREATENED NETAPP
INFRINGEMENT CLAIMS.

 

25.          SEVERABILITY AND WAIVER

 

25.1         If any provision of this Agreement shall be found to be invalid,
illegal or unenforceable, then, the parties will negotiate a replacement for
such provision which will be consistent with the original intent of the parties,
but will be valid, legal and enforceable in all respects.  If this is not
possible, then notwithstanding the same, this Agreement shall remain in full
force and effect, and such provision shall be deemed stricken to the extent if
the provisions of this Agreement can be maintained in a manner consistent with
the parties’ original intent and the original purpose of the agreement.

 

25.2         Any and all waivers of this Agreement must be in writing and signed
by an authorized representative of the party to whom such waiver is sought.  The
failure of either party to enforce, at any time or for any period, any provision
of this Agreement shall not be deemed or construed to be a waiver of the
provision or of the right to subsequent enforcement of that or any other
provision.

 


26.          FORCE MAJEURE

 

Neither party shall be liable by reason of any failure or delay in performance
of obligations on account of strikes, riots, fires, explosions, acts of God,
war, terrorism, governmental action, or any other cause which is beyond the
reasonable control of the party except for payment for delivered Product.  In
the event that the reason for such delay is greater than [***], the non-affected
party shall have the right to terminate the agreement with no further obligation
to the other party.

 


27.          COMPLIANCE WITH LAW AND REGULATIONS

 

27.1         Export Controls.  Export of Products, Confidential Information, and
related technical data and software is subject to compliance with the United
States Export Administration Act of 1979 and the Export Administration Amendment
Act of 1985, and the Export Administration Regulations adopted and administered
by the United States Department of Commerce (collectively, “Export Controls”). 
To the extent required under such Export Controls, the parties agree to obtain
and to inform customers of the obligation to obtain a validated or general
license, as the case may be prior to any such export and to identify the to
other, as appropriate, the name and location of the customer.  The parties
understand that certain Products are to be qualified under certain agreed
governmental

 

29

--------------------------------------------------------------------------------


 

standards.  In order for the parties to maintain their qualification under such
governmental standards for such Products and any products for which the Products
are to be incorporated therein, certain requirements may need to be met,
including, but not necessarily limited to, reporting and documentation
requirements and inventory, handling and traceability control requirements. 
Each party agrees to take steps to comply with all such agreed governmental
standards as and to the extent set forth in Exhibit E or Exhibit K.

 

27.1.1         NetApp represents that, as of the Effective Date, the actual
office address of the principal place of business of Network Appliance, Inc. is:
495 East Java Drive, Sunnyvale, CA 94089. Dot Hill represents that, as of the
Effective Date, the actual office address of the principal place of business of
Dot Hill Systems Corporation is:  6305 El Camino Real, Carlsbad, CA 92009.

 

27.1.2         Each party understands its obligations to report all matters
relating to any potential violation of the United States Foreign Corrupt
Practices Act encountered in any performance under this Agreement to the other,
according to the notice provisions of this Agreement.

 

27.1.3         Each party understands that shipments of Products (including
without limit any repair/replacement Products) to Sudan, Syria, Cuba, Iran,
North Korea, and Yugoslavia (Montenegro & Serbia) are prohibited or
substantially restricted and that this prohibition may change from time to time
and will be reviewed frequently by each party at http://www.ustreas.gov/ofac.

 

27.1.4         Each party understands that shipments of Products (including,
without limitation, any repair/replacement Products) to certain organizations in
India, Pakistan, Russia, and Peoples Republic of China are prohibited or
substantially restricted and that this prohibition may change from time to time
and will be reviewed frequently by each party at http://www.gpo.gov/bxa  (See
part 744).

 

27.1.5         Each party understands that shipments of Products (including
without limit any repair/replacement Products) to certain organizations or
individuals listed in the Table of Denial Orders (“TDO”) are prohibited or
substantially restricted and that this prohibition may change from time to time
and will be reviewed frequently by each party at
http://www.bxa.doc.gov/DPL/2_denial.htm).

 

27.1.6         Each party understands that shipments of Products (including
without limit any repair/replacement Products) may be subject to certain record
keeping requirements, including without limit those record keeping requirements
outlined at http://www.bxa.doc.gov/PDF/Admin3.pdf.

 

30

--------------------------------------------------------------------------------


 

27.1.7         Each party understands its obligations to report all matters
relating to any potential violation of the United States Anti-Boycott Law
encountered in any performance under this Agreement to the other, according to
the notice provisions of this Agreement.

 

27.1.8          Upon written request by NetApp and to the extent applicable to
those activities undertaken by Dot Hill in connection with the manufacture or
disposal of Products, Dot Hill will provide to NetApp a certificate of
compliance which certifies Dot Hill’s compliance with applicable ROHS and WEEE
laws and regulations for the Products that are to be sold by Dot Hill to NetApp
under this Agreement.

 

27.2         Foreign Corrupt Practices Act.  The parties are subject to the laws
and regulations of the United States relating to the Foreign Corrupt Practices
Act (“FCPA”).  Neither party shall pay any money, gift or any other thing of
value to any person for the purpose of influencing any official governmental
action or decision affecting this Agreement or with the intention of obtaining
or maintaining any business related to this Agreement, while knowing or having
reason to know that any portion of such money, gift or thing will, directly or
indirectly, be given, offered therefore to:

 

27.2.1         An employee, officer or other person acting in an official
capacity for any government or its instrumentalities to influence any such
official governmental action or decision; or

 

27.2.2         Any political party, party official or candidate for political
office to influence any such official governmental action or decision.

 

Further, each party shall maintain books, records, and systems of accounting and
control adequate to insure that assets and operations are accounted for and that
the business of each party under this Agreement is carried out according to the
directions of their respective executive officers.

 

27.3         Assurances and Compliance.  Each party shall provide the other with
the assurances and official documents that        may periodically be requested
to verify, where applicable, its compliance with the Export Controls, FCPA,
ROHS, WEEE, or other environmental laws and regulations.  To the extent
applicable to the activities to be conducted by a party under this Agreement,
actions by a party which violate the Export Controls, FCPA, ROHS, WEEE, or other
environmental laws and regulations shall be deemed to be material breaches of
this Agreement and may result in civil or criminal penalties.

 


28.          NOTICES


 

Any notice to be given under this Agreement by NetApp or Dot Hill shall be in
writing and sent by registered or certified, return requested, mail to the
address for Dot Hill Systems Corporation or Network Appliance, Inc.,
respectively, set

 

31

--------------------------------------------------------------------------------


 

forth in the introductory paragraph to this Agreement or to such other address
as Network Appliance, Inc. or Dot Hill Systems Corporation may later designate
for NetApp or Dot Hill, respectively, by written notice in accordance with this
Section 28.

 

28.1         For NetApp, the notice shall be directed to the Vice President of
Supply Chain Management and the General Counsel of Network Appliance, Inc.

 

28.2         For Dot Hill, the notice shall be directed to the Senior Vice
President, Worldwide Sales and Marketing and the Chief Financial Officer of Dot
Hill Systems Corporation.

 

Notice shall be deemed given five (5) days after being sent as prescribed above.

 


29.          ENTIRE AGREEMENT AND AMENDMENT

 

This Agreement, together with the Exhibits listed in Section 3 above, constitute
the entire agreement between the parties with respect to its subject matter and
supersedes and replaces all prior agreements, memoranda of understanding,
letters of intent and/or other communications, whether in written or verbal
form, between the parties as to the subject matter herein. The terms and
conditions of this Agreement shall supersede and replace the terms and
conditions of all agreements, memoranda of understanding, letters of intent
and/or other communications, whether in written or verbal form, between the
parties which have been executed or otherwise entered into on or prior to the
Effective Date and which relate to the subject matter contained herein.  This
Agreement may be changed only by mutual agreement between the parties expressed
in writing.  All conditions, warranties or other terms implied by statute or
common law are hereby excluded to the fullest extent permitted by law.

 

30.          SURVIVAL

 

The provisions of this Agreement regarding (i) License Rights, Restrictions and
Ownership, (ii) Escrow, (iii) Payment Terms (i.e., first paragraph), (iv)
Confidentiality, (v) Assignment, (vi) Limited Liability, (vii) Warranty, (viii)
Indemnification, (ix) Severability and Waiver, (x) Force Majeure, (xi)
Applicable Law, Escalation and Arbitration, (xii) Survival, (xii) Entire
Agreement, (xiii) No Solicitation, (xiv) Freedom of Independent Development,
(xv) Order of Precedent (xvi) Headings and (xvii) Advice of Legal Counsel will
survive the expiration or earlier termination of this Agreement.

 

31.          NO SOLICITATION

 

While this Agreement is in effect and for a period of [***] thereafter, each
party agrees not to solicit for employment, either directly or indirectly
through any third party, any employees or independent contractors of the other
party which are directly involved in any marketing, sales, support, development,
manufacturing or

 

32

--------------------------------------------------------------------------------


 

engineering activities with respect to the Products, without obtaining the
written consent for such solicitation from the other party.  However, the
parties acknowledge and agree that this provision shall not apply to any: (i)
job postings, help wanted listings or other general employment advertisements
which are issued by a party and are not targeted directly to specific employees
or independent contractors of the other party for the Products, or (ii)
initiation of employment by an individual with the other party, where such other
party can reasonably show that this initiation of employment has not been
encouraged or induced by it.

 


32.          FREEDOM OF INDEPENDENT DEVELOPMENT


 

Each party understands that the other party develops and acquires technology for
its own products, and that existing or planned technology independently
developed or acquired by it, without access to the other party’s technology, may
contain ideas and concepts similar to those contained in the Products. The
parties, therefore, agree that[***] this Agreement shall not preclude either
party from developing and acquiring such technology.

 

33.          ORDER OF PRECEDENCE

 

In the event of any conflict or inconsistency between the base provisions in
this Agreement and those of any exhibit to this Agreement, the base provisions
in this Agreement shall govern and prevail over such conflicting or inconsistent
provisions in such exhibit to this Agreement in order to address and resolve
such conflict or inconsistency to the extent that such order of precedence is
not overridden by any subsequent mutually agreed amendment expressly stating so.

 

33

--------------------------------------------------------------------------------


 

34.          HEADINGS

 

Each party acknowledges and agrees that heading and subheadings used in this
Agreement, including any exhibits hereto, have been inserted for the purpose of
convenience in referring to provisions of this Agreement and, therefore, they
shall not be used to interpret or construe any of the provisions of this
Agreement.

 

35.          ADVICE OF LEGAL COUNSEL

 

Each party acknowledges and represents that, in executing this Agreement, it has
had the opportunity to seek advice regarding its legal rights from legal counsel
and that the provisions of this Agreement shall not be construed against either
party by virtue of its drafting or preparation by such party.

 

36.           COUNTERPARTS AND FACSIMILE TRANSMISSION

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute a single instrument.  Each
party acknowledges and agrees that such executed counterparts may be delivered
by a party to the other party through the use of facsimile transmission.

 

[Remainder of Page Intentionally Left Blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives to become effective on the date on which the last
signatory below has signed this Agreement:

 

Signed for and on behalf of Network Appliance Inc.:

 

 

 

 

 

 

 

By:

/s/ Michael W. Wais

 

 

 

 

 

Name: Michael W. Wais

 

 

 

 

 

Title: VP Supply Chain Management

 

 

 

 

 

Date: July 26, 2005

 

 

 

 

 

 

 

Signed for and on behalf of Network Appliance B.V.:

 

 

 

 

 

 

 

By:

/s/ Patrick Linehan

 

 

 

 

 

 

Name: Patrick Linehan

 

 

 

 

 

Title: Senior Vice President and General Manager

 

 

 

 

 

Date: July 26, 2005

 

 

 

 

 

 

 

Signed for and on behalf of Dot Hill Systems Corporation:

 

 

 

 

By:

/s/ Dana W. Kammersgard

 

 

 

 

 

Name: Dana W. Kammersgard

 

 

 

 

 

Title: President

 

 

 

 

 

Date: July 26, 2005

 

 

 

 

Signed for and on behalf of Dot Hill Systems B.V.:

 

 

 

 

 

 

 

By:

/s/ Preston Romm

 

 

 

 

 

Name: Preston Romm

 

 

 

 

 

Title: CFO

 

 

 

 

 

Date: July 26, 2005

 

 

35

--------------------------------------------------------------------------------


 

Exhibit

A

[***] Specification

 

1. DESCRIPTION

 

[***]  Components of the shelf include:

 

[***]

 

2. SPECIFICATIONS

 

The complete specification for the [***] is formed by the sum total of a series
of specifications.  These specifications are comprised of the following
documents.  Listed are the current revisions of the specifications as of the
Effective Date of the Agreement.

 

[***]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Product Price and Bill of Materials Breakdown

 

1.             If there is a slip to any date or deliverable for a Product
documented in the SOW and Acceptance Criteria, each party will use reasonable
efforts to promptly notify the other of any issues relating thereto within [***]
after the date on which such party becomes aware thereof.  Upon this
notification, the parties will confer to discuss a course of action in order to
try to recover and attempt to achieve the delivery of the SQA units or pilot
units for a Product in accordance with the date or deliverable described in the
SOW for such Product. With respect to delivery of the SQA units and pilot units,
as defined in the SOW and Acceptance Criteria, for a Product Dot Hill will use
its best efforts to deliver, and NetApp will use its best efforts to enable Dot
Hill to deliver, such units in order for NetApp to attempt to achieve its
time-to-market goal for such Product.

 

In the event that Dot Hill does not deliver the Development Units, SQA units,
the pilot units, and all deliverable verification reports as defined and
established in Exhibit C, and in the Engineering Specifications, for a Product
due to causes which are entirely within the reasonable control of Dot Hill or a
Dot Hill DCM, then NetApp reserves the right in its sole discretion to:

 

(a)           Renegotiate in good faith with Dot Hill any applicable portion of
the Agreement for such Product; or

 

(b)           Require Dot Hill to [***], as reflected herein, in a manner such
that the applicable [***]. Furthermore, the same formula for [***] shall also
apply to such Product in the event that NetApp’s FCS for such Product is [***].

 

2.             In the event that NetApp: [***], then Dot Hill reserves the right
in its sole discretion to:

 

(a)           [***]; or

 

(b)           In the event that NetApp’s FCS for such Product is delayed due to
any of the foregoing causes, [***], as reflected herein, so that they are [***]
from NetApp’s FCS caused by any of the foregoing causes.

 

Notwithstanding the foregoing, this Section shall not apply to a Product for
which the parties are able to accelerate the development and/or test
schedule for such Product so that it meets its originally agreed NetApp FCS
date.

 

--------------------------------------------------------------------------------


 

[***] STATEMENT OF WORK (SOW)

 

DELIVER TO NETAPP A PRODUCT,

[***]

 

1

--------------------------------------------------------------------------------


 

Date

 

Revision #

 

Explanation of Changes

 

Approved by:

 

6/2/2005

 

0.1

 

[***]

 

[***]

 

6/6/05

 

0.2

 

[***]

 

[***]

 

6/27

 

 

 

[***]

 

[***]

 

6/29

 

0.3

 

[***]

 

[***]

 

6/30

 

0.4

 

[***]

 

[***]

 

7/8

 

0.5

 

[***]

 

[***]

 

7/15

 

0.6

 

[***]

 

[***]

 

 

2

--------------------------------------------------------------------------------


 

[***]

 

3

--------------------------------------------------------------------------------


 


1.     PROJECT DEFINITION AND SCOPE

 

1.1.         Scope of the Statement of Work

 

The SOW is intended to define the working relationship and deliverables between
Dot Hill and NetApp from initiation of product definition, through product
development and verification, until NetApp achieves product First Customer Ship
(FCS).

 

The design Specifications have been defined in the Engineering Specifications
(Exhibit A), collectively referred to as the “Spec”, jointly developed by Dot
Hill and NetApp.  Any product definition changes made will be reflected in these
documents.

 

Dot Hill will design and implement to the requirements as defined in the Spec.

 

Notwithstanding anything to the contrary in this Agreement, including this
exhibit, all target dates in this exhibit represent a good faith estimate by the
parties of potential completion of certain tasks as of the Effective Date, and
are tentative and preliminary and, therefore, subject to change.  Under no
circumstances shall Dot Hill be in breach of this Agreement, including the
provisions of this exhibit, or liable for any damages to NetApp based upon any
failure by Dot Hill to meet any target date set forth herein if: (i) Dot Hill
has exercised reasonable efforts to attempt to meet such target date; or
(ii) such failure to meet such target date arises or results from any (a) NetApp
act or omission, (b) failure by NetApp to fulfill on a timely basis any
dependent obligation to Dot Hill, or (c) failure by the parties to agree upon
new or modified NetApp requirements for the Products, despite the parties
attempt to do so.

 

1.2.         Names and Acronyms

 

Acronym

 

Name

 

Description

 

DMT

 

Design Maturity Testing

 

 

 

 

 

[***]

 

[***]

 

DVT

 

Design Validation Testing

 

 

 

ECO

 

Engineering Change Order

 

 

 

EVT

 

Engineering Validation Test

 

 

 

FCS

 

First Customer Shipment

 

[***]

 

FFT

 

Features & Functionality Testing

 

[***]

 

FRU

 

Field Replaceable Unit

 

 

 

NetApp, NT

 

NetApp

 

 

 

P0

 

Prototype level 0

 

[***]

 

P1

 

Prototype level 1

 

[***]
[***]
[***]

 

P2

 

Prototype level 2

 

[***]
[***]
[***]

 

Pilot

 

Pre-production pilot unit

 

[***]
[***]
[***]

 

RCA

 

Root Cause Analysis

 

 

 

RRT

 

Regression and Reliability Testing (of Software)

 

 

 

RTS

 

Ready To Ship

 

[***]

 

SOW

 

Statement of Work

 

 

 

Spec

 

 

 

[***]

 

 

4

--------------------------------------------------------------------------------


 

1.3.         NetApp Product Objectives

 

NetApp product objectives are to deliver to market a [***].

 

Dot Hill is to design and deliver the [***] in compliance with the Spec, this
SOW, and all other contract exhibits and attachments in the [***] contract.

 


2.     HIGH LEVEL SCHEDULE

 

2.1.         Key Milestones

 

Key milestones and deliverables are to be documented by Dot Hill within a
Project Schedule that is maintained by Dot Hill.

 

5

--------------------------------------------------------------------------------


 

Phase

 

Date

 

Contents

 

Method

 

[***]

 

[***]

 

[***]

 

[***]

 

 

6

--------------------------------------------------------------------------------


 


3.     PROGRAM RESPONSIBILITIES

 

3.1.         Dot Hill Development Responsibilities

 

Item

 

Dot Hill Responsibility

[***]

 

[***]

 

3.2.         NetApp Development Responsibilities

 

Item

 

NetApp Responsibility

[***]

 

[***]

 


4.     DELIVERABLES

 

4.1.         Deliverables by milestone

 

Contract Level
Milestone

 

Owner

 

Target Date

 

 

 

Deliverables

 

 

 

Acceptance
Criteria

 

Notes

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

4.2.         System Deliverables

 

4.2.1.       Systems to be delivered by Dot Hill

 

The following systems will be delivered by Dot Hill, based upon purchase orders
from NetApp.

 

Systems

System Description

Qty Required — NetApp

[***]

[***]

[***]

 

7

--------------------------------------------------------------------------------


 

4.3.         Firmware Deliverables

 

The following table lists the major firmware functions, responsibilities, and
the firmware release in which the functions are implemented.

 

 

 

 

 

Release number

 

Firmware
Function

 

Owner

 

1

 

2

 

3

 

4

 

5

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 


5.     MAJOR TESTING REQUIREMENTS


 

Testing during engineering development has two major phases:

Engineering Validation Testing

Design Validation Testing

 

Detailed test plans will be jointly developed by Dot Hill and NetApp before the
initiation of testing.  The general scope and purposes of the test phases are:

 

5.1.         Engineering Validation Testing (EVT)

 

The purpose of EVT is to thoroughly test and measure the prototypes compliance
with the Spec for individual subcomponents, measuring and validating the
internal operation of the product.  Items include but are not limited to:

 

Quality of electrical design, including signal integrity measurement

Operation over specified temperature, voltage, and vibration limits

Internal temperature measurements.

Initial testing for compliance and regulatory requirements

 

A detailed EVT Plan will be jointly developed and agreed upon by Dot Hill and
NetApp.

 

5.2.         Design Validation Testing (DVT)

 

DVT has multiple purposes:

Large quantity testing

Interoperability testing

Compliance and regulatory validation testing

 

A detailed DVT Plan will be jointly developed and agreed upon by Dot Hill and
NetApp.  [***].

 

8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Initial Manufacturing Volume Forecast

 

[***]

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Dot Hill Quality Requirements

 

1.             Definitions:

 

1.1           “Epidemic Failure” shall mean, with respect to a Product that is
delivered by Dot Hill to NetApp under the Agreement, the occurrence of any of
the following actual or potential failures to the extent that they (i) occur
after NetApp’s FCS, (ii) can be shown to be identical and reproducible based on
the occurrence of the same or substantially similar cause in the same series of
such Product, (iii) impair in any material respect the use of such Product,
(iv) are the result of a defect in materials or workmanship occurring no later
than [***] following the delivery by Dot Hill of such Product to NetApp, and
(v) are equal to or in excess of [***] of the total number of units of such
Product obtained from any production lot or delivered to NetApp during any [***]
period:

 

•      A non-conformance of the Product to the Bill of Material (“BOM”);

 

•      A non-conformance to Engineering Specifications in Exhibit A, including
but not limited to a mechanical and electrical non-conformance.

 

•      Defects in material and workmanship, including but not limited to defects
in mechanical assembly and parts thereof; and/or

 

•      The non-operation of the Product, including but not limited to mechanical
and electrical non-operation.

 

Notwithstanding the foregoing, any failure that arises or results from [***],
shall be excluded from the definition of Epidemic Failure.  For avoidance of
doubt, [***] shall be included within the definition of an Epidemic Failure.

 

1.2           “Failure” shall mean, with respect to a Product that is delivered
by Dot Hill to NetApp under the Agreement, the occurrence of any of the
following failures to the extent that they (i) occur after delivery to NetApp of
SQA units and (ii) are the result of a defect in materials or workmanship
occurring no later than [***] following the delivery by Dot Hill of such Product
to NetApp:

 

•      A non-conformance of the Product to the Bill of Material (“BOM”);

 

•      A non-conformance to Engineering Specifications in Exhibit A, including
but not limited to a mechanical and electrical non-conformance.

 

•      A defect in material and workmanship, including but not limited to
defects in mechanical assembly and parts;

 

•      The non-operation of the Product, including but not limited to mechanical
and electrical non-operation; or

 

--------------------------------------------------------------------------------


 

•      A cosmetic or workmanship non-conformance of a Product to those
requirements that Dot Hill has agreed to perform for such Product as set forth
in Exhibit K.

 

1.3           “Failure Analysis” or “FA” - Investigation of field Failures by
means of diagnostic testing within a standardized test environment that is
performed by Dot Hill or its service providers. Test results will identify the
[***] assignable cause of a component’s failure where applicable.

 

1.4           “Root Cause Analysis” or “RCA” - Consists of Failure Analysis as
described above followed by a thorough investigation by Dot Hill’s Engineering
and/or Dot Hill’s suppliers to diagnose failures to the appropriate component
level.

 

1.5           “Defective Parts Per Million” or “DPPM” - shall be the basis for
determining factory integration issues.  DPPM is the first pass Failure rate
seen by NetApp at integration.  Test sample size will be defined in individual
sections below. This is one metric that will be used by NetApp to rate the
performance of Dot Hill.

 

[***]

 

1.6           “On-Going Reliability Test” or “ORT” - shall be a test that is
conducted in Dot Hill’s or a Dot Hill DCM’s factory for the purpose of
monitoring Product reliability.

 

1.7           “Out Of Control” shall mean a condition when any of the following
exist with respect to Dot Hill or a Dot Hill Designated Contract Manufacturer:

 

•      DPPM exceeds the level set forth in Section 4 of this Exhibit E.

 

•      Dot Hill’s cumulative yield decreases below the level set forth in
Section 4 of this Exhibit E.

 

•      ORT failures exceed a predetermined level that has been agreed between
the parties.

 

1.8           “Stop Ship Order” – shall mean a process by which NetApp stops a
released Product or other item from being shipped from Dot Hill or a Dot Hill
DCM to NetApp or any NetApp DCM.

 

1.9           “Dead On Arrival” or “DOA” - shall mean, for purposes of this
Exhibit E, a Failure of a Product which occurs within [***] after delivery by
Dot Hill to NetApp, NetApp DCM or a NetApp Authorized Purchaser.

 

1.10         “Pareto” shall mean a histogram sorted from highest frequency of
occurrence to lowest frequency of occurrence.

 

1.11         [***]

 

1.12         “Key Component Level” — A list of certain components included in a
Product, which list is to be agreed upon by NetApp and Dot Hill.  This list will
define those critical sub-assemblies and

 

--------------------------------------------------------------------------------


 

components for which backward component traceability requirements apply.  This
list will include only those sub-assemblies and critical devices mutually and
jointly agreed to in writing by Engineering and Operations technical teams of
the parties.

 

2.             Test Procedures.  The Products are subject to certain mutually
agreed inspection test procedures by NetApp, NetApp DCMs and/or NetApp
Authorized Service Providers.  If a unit of Product has a Failure as determined
by such mutually agreed inspection test criteria, then NetApp shall notify Dot
Hill of such Failure, the parties will promptly discuss remedial actions to
resolve any such Failure, and such Product may be returned by NetApp, NetApp
DCMs and/or NetApp Authorized Services Providers to Dot Hill pursuant to the
agreed DOA or warranty provisions, as applicable, for such Product.

 

3.             Inspection rights.  [***], Dot Hill will allow NetApp to perform
vendor qualifications and/or on-site source inspections at Dot Hill[***]. 
NetApp shall provide reasonable advance written notice of its desire to perform
an inspection, with at least [***] prior notice for routine visits and with at
least [***] notice for Dot Hill Out of Control or Stop Ship Order situations. 
If an inspection or test is made on Dot Hill’s premises[***], Dot Hill shall
provide [***], NetApp with reasonable access and assistance at no additional
charge.

 

4.             Product and Process Quality Requirements.  Manufacturing and
quality processes will be implemented at Dot Hill and Dot Hill’s suppliers with
the goal to produce Products that meet NetApp’s zero defect quality
requirements.

 

If the minimum acceptable quality level defined in the table below is not met in
NetApp or a NetApp DCM’s line due to causes within the reasonable control of Dot
Hill and which are not otherwise attributable to NetApp, then a service fee of
[***] will be levied on Dot Hill for each affected defective Product returned to
Dot Hill during the period that such quality level is not met.  [***]

 

Dot Hill will require that its Dot Hill DCM meet the minimum acceptable quality
levels in the table below in the manufacturing process of the Dot Hill DCM for
the Products sold by Dot Hill under this Agreement.

 

DPPM Table

 

First [***] units
beginning with delivery
of NetApp Pilot units

 

Thereafter

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

•      Dot Hill and Dot Hill’s suppliers must be ISO 9001 certified and all
manufacturing locations for the Product and its components must be identified
and specified to NetApp.

 

--------------------------------------------------------------------------------


 

•      The Products and its components shall be manufactured in a clean
environment with Electro Static Discharge (“ESD”), temperature and humidity
controls.

 

•      Processes for defect reduction and continuous improvement for the
Products to be supplied by Dot Hill to NetApp must be established and
implemented at Dot Hill and Dot Hill’s Suppliers.

 

•      The Products must have backward component traceability from the finished
Product supplied by Dot Hill to NetApp for Key Component Levels.

 

•      All operators of a Dot Hill DCM must be fully trained for their
responsible processes.

 

•      Dot Hill shall pass all mutually agreed upon New Product Introduction
(“NPI”) qualification steps of Failure Mode Effect Analysis (“FMEA”),
Engineering Verification Test (“EVT”), Design Verification Test (“DVT”), Highly
Accelerated Life Testing (“HALT”), Pilot, Design Maturity Test (“DMT”), Design
For Manufacturing (“DFM”) and Design For Test (“DFT”) before going into mass
production.

 

•      Dot Hill shall perform industry standard operations such as Environmental
Stress Screen (“ESS”), Highly Accelerated Stress Screen (“HASS”) and ORT to
ensure a high quality Product.

 

•      All exposed PCBA surfaces must be protected from handling damage in a
mutually agreed manner.

 

•      Dot Hill shall provide onsite Supplier Quality Engineering support to
NetApp, as described in Exhibit M.

 

NetApp will have the right to reject those Products that constitute a Failure. 
Dot Hill and NetApp will discuss any opportunities to improve DPPM levels and
will mutually agree on any corrective actions.

 

5.             Out of Control.  If an Out of Control condition occurs, NetApp
reserves the right to require Dot Hill to implement corrective actions which
include, without limitation, a Stop Ship Order or agreed additional
manufacturing processes, screens, tests, and/or burn-in processes, at Dot Hill’s
expense.

 

6.             Stop Ship process

 

•      NetApp will communicate a Stop Ship Order to Dot Hill in writing or by
email.

 

•      At NetApp’s discretion, NetApp or a NetApp DCM may chose to return any
affected Product in transit or in its inventory which contains a Failure .

 

--------------------------------------------------------------------------------


 

•      Affected Product containing a Failure in inventory at Dot Hill will not
be delivered by Dot Hill to NetApp or a NetApp DCM unless the Stop Ship Order is
rescinded.

 

•      Dot Hill will provide serial numbers of systems that are anticipated to
be affected by the potential non-conformance mode.

 

•      Dot Hill will provide urgent root cause analysis of the non-conformance
in accordance with the provisions of Section 10 of this exhibit.

 

•      Dot Hill will provide a Stop Ship Order release plan within [***] of Stop
Ship Order being communicated to Dot Hill.  The release plan will propose a
potential process to attempt to fix the non-conformance of any affected Product
and the resumption of shipments of the affected Products.  The release plan will
attempt to resume shipment of the Product within an agreed number of days after
the submission and acceptance by Network Appliance of such plan.

 

7.             Intentionally left blank.

 

8.             Intentionally left blank.

 

9.             Epidemic Failures. In the event of a suspected Epidemic Failure,
NetApp shall promptly notify Dot Hill, and shall provide the following
information, if known and as may then exist: a description of the defect, and
the suspected lot numbers, serial numbers or other identifiers, and delivery
dates to NetApp of the affected defective Products.  NetApp shall deliver or
make available to Dot Hill samples of the defective or potentially defective
Products for testing and analysis.

 

Within [***] of receipt of written notice from NetApp, Dot Hill shall provide
its preliminary findings to NetApp regarding the potential cause of the Epidemic
Failure.  Thereafter, Dot Hill shall perform RCA in accordance with Section 10
and provide the results of its RCA to NetApp, together with Dot Hill’s proposed
plan for the identification of and the repair and/or replacement of the affected
Products and such other reasonable and appropriate information.

 

The parties shall cooperate and work together to expeditiously devise and
implement a mutually acceptable corrective action program which is commercially
reasonable under the circumstances and minimizes disruption to the end users and
NetApp’s direct and indirect distribution channels (the “Corrective Action
Program”).  The Corrective Action Program shall identify all costs related to
the Epidemic Failure including material costs, labor costs (and associated
housing and travel costs), freight costs, equipment costs and screen costs.

 

For any such Epidemic Failure which occurs in the Products, Dot Hill shall be
responsible for the following costs, expenses and liabilities under the
Corrective Action Program incurred within NetApp’s service and distribution
chain, including end user locations: [***].

 

--------------------------------------------------------------------------------


 

10.          Field Returned Failure Analysis and Root Cause Analysis Turnaround
Times.  NetApp will assign a level of urgency to each failure analysis / root
cause analysis request as “routine” or “urgent”.

 

In a “routine” request for FA Dot Hill shall make commercially reasonable
efforts to provide Failure Analysis for returned material within [***].  In a
“routine” request for RCA Dot Hill shall make commercially reasonable efforts to
provide RCA for returned material within [***].

 

In an “urgent” request for FA Dot Hill shall use best efforts to provide Failure
Analysis for returned material within [***].  In an “urgent” request for RCA Dot
Hill shall use best efforts to provide RCA for returned material within [***].

 

A corrective action request (“CAR”) issued to Dot Hill must be fully addressed
and returned to NetApp by due date indicated in the CAR.  Depending on the
situation, if either party finds any difficulty in such target lead-time, NetApp
and Dot Hill may discuss in good faith a mutually agreeable alternative
schedule on a case-by-case basis.

 

During the term of the warranty for a Product, Dot Hill at its expense shall
perform RCA for each such Product that NetApp submits.  After this warranty
period, NetApp may request RCA of any discovered defects for such Product, and
Dot Hill shall perform the requested RCA and charge for time and materials for
such RCA activities that are requested by NetApp.

 

11.          Quality Metrics.  Dot Hill will provide NetApp with quality metrics
[***] about Dot Hill and Dot Hill’s suppliers.  Metrics will include, but are
not limited to:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

ORT testing metrics shall be provided [***] and shall include, but are not
limited to:

 

[***]

[***]

[***]

[***]

[***]

 

12.          Component and Process Traceability.  Serial numbers of key
components which are included on the list of the Key Component Level must be
available from Dot Hill or a Dot Hill DCM, upon written request from NetApp, in
order to conduct any potential field recall by NetApp of the Products or for
other purposes.  Upon written request by NetApp and the provision by NetApp of

 

--------------------------------------------------------------------------------


 

all necessary information, serial number data of affected key components on the
Key Component Level list, and the successful completion of key manufacturing
processes for the Products that are documented below in Section 14, will be
provided by Dot Hill to NetApp within [***] after the date of any such NetApp
request.  For Printed Circuit Board Assemblies (“PCBA’s”), this will include
visual Quality Assurance (“QA”), PCBA cleaning/wash, ICT results, and FVT
results.  The Product shall have backward component traceability from the
finished product for components on the Key Component Level list.

 

13.          ORT.  Dot Hill will perform ORT testing of the Product on an
ongoing basis and provide data as required in the Quality Metrics Section 11 of
this Exhibit E.  The parties shall meet and confer to develop agreed test
procedures and sample sizes for ORT.  Any changes to the agreed ORT plan are
subject to mutual agreement by the parties and may involve changes to the NRE
covering such ORT plan.

 

14.          Quality Plan.  Dot Hill shall complete and adhere to the following
quality plan:

 

•              During the development phase of the Product, Dot Hill shall
establish the following:

•      Supplier qualifications,

•      Critical parameters/ specifications,

•      Assurance of critical parameter conformance, and

•      FMEA.

•              During the data qualification phase, Dot Hill shall perform the
following:

•      HALT test results of pre-production product,

•      DVT test procedure and results,

•      RDT report,

•      Production DPPM targets of major assys, and

•      Field DPPM targets of major assys.

•              During the production phase, Dot Hill shall perform the
following:

•      Assure of conformance to Network Appliance Specifications,

•      Define plan for proactive communication of problems at Dot Hill,

•      Define Dot Hill cross functional team/ points of contact,

•      Define a process flow definition/ capacity analysis (see sample attached
below)

•      Receiving audit plan,

•      Statistical Process control of critical/ non-inspected parameters,

•      Inspection checklist for all QA locations, and

•      Out of box audit plan,

•      Plan for isolation of failed material,

•      Define plan/frequency of audits of Dot Hill’s suppliers,

•      Define process for customer approval/communication of Dot Hill initiated
Engineering Change Notifications (“ECNs”),

•      Process for customer approval/communication of Mfg location changes,

•      Provide Dot Hill’s ICT coverage,

 

--------------------------------------------------------------------------------


 

•      Provide FVT coverage, procedure,

•      Provide serial number traceability,

•      Provide date code tracking of key components,

•      Provide burn-in test plan,

•      Provide ORT test plans,

•      Provide employee training process/ records, and

•      Define failure analysis, RCA & CA process.

 

•              Dot Hill shall provide the quality metric requirements [***]

 

[***]

 

--------------------------------------------------------------------------------


 


EXHIBIT F


 

Order Replenishment and Logistics Requirements

 


1              PURCHASE OF PRODUCTS, FORECASTS AND LEAD-TIMES

 


1.1           OVERVIEW.  IN ACCORDANCE WITH THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, DOT HILL AGREES TO SELL THE PRODUCTS TO
NETAPP AND NETAPP AGREES TO BUY PRODUCTS FROM DOT HILL.  IT IS EXPRESSLY
UNDERSTOOD THAT[***] NETAPP HAS NO OBLIGATION TO PURCHASE ANY PRODUCTS, OR ANY
MINIMUM NUMBER OF PRODUCTS, HEREUNDER.  THIS PROVISION SHALL, HOWEVER, NOT
LIMIT, DIMINISH OR AFFECT ANY OBLIGATIONS THAT NETAPP HAS TO DOT HILL UNDER
EXHIBIT J OR SECTIONS 1.13, 1.14 AND 1.15 OF THIS EXHIBIT F.


 


1.2           SUPPLY CONSTRAINT AND ALLOCATION.  IF DOT HILL BECOMES AWARE OF A
POTENTIAL SUPPLY CONSTRAINT OF PRODUCT TO NETAPP, DOT HILL WILL NOTIFY PROMPTLY
NETAPP OF SUCH POTENTIAL SUPPLY CONSTRAINT AND THE PARTIES WILL WORK TOGETHER IN
GOOD FAITH TO ATTEMPT TO RESOLVE SUCH MATTER.


 


IN THE EVENT THAT THE SUPPLY OF A PRODUCT TO NETAPP UNDER THIS AGREEMENT BECOMES
CONSTRAINED AND DOT HILL CANNOT MEET NETAPP’S FORECASTED REQUIREMENTS FOR SUCH
PRODUCT DURING THE PERIOD OF THE SUPPLY CONSTRAINT, DOT HILL SHALL PROVIDE
NETAPP DURING THIS PERIOD WITH [***], OR (II) [***].


 


FOR THE PURPOSE OF INTERPRETATION OF THE IMMEDIATELY PRECEDING SENTENCE, ANY
UNITS OF PRODUCT THAT A DOT HILL DCM (A) [***] AND (B) [***].  DOT HILL
REPRESENTS TO NETAPP THAT AS OF THE EFFECTIVE DATE OF THIS AGREEMENT, [***], DOT
HILL WILL NOTIFY PROMPTLY NETAPP OF ANY [***].


 

1.3           [***].  Dot Hill shall provide to NetApp, after NetApp’s First
Customer Shipment, [***], as mutually agreed to by the parties, to allow for the
following conditions:

 

•        a [***] to be delivered within [***] of a NetApp request occurring no
earlier than [***] after the date of any previous NetApp [***];

 

•        a [***] to be delivered within [***] of a NetApp request occurring no
earlier than [***] after the date of any previous NetApp [***]; and

 

•        a [***] to be delivered within [***] of a NetApp request occurring no
earlier than [***] after the date of any previous NetApp [***].

 

Those units of Products that Dot Hill maintains for delivery or delivers to
NetApp as part of the AutoSwap process described in Attachment 2 to this
Exhibit F shall count toward the attainment by Dot Hill [***].

 

1

--------------------------------------------------------------------------------


 

Also, if Dot Hill is unable to achieve such [***] due to a Force Majeure Event
or the failure by any vendor or supplier operating under any NetApp supply
arrangement to deliver on a timely and sufficient basis to Dot Hill any drives
or components which NetApp requires for incorporation into Products that are to
be made and sold by Dot Hill to NetApp, then Dot Hill’s [***].

 

1.4           [***].  In the event that NetApp desires to [***] Products covered
under Purchase Orders, then NetApp shall inform Dot Hill immediately in writing
of its desires and provide accurate and complete information to Dot Hill of its
[***].  In the event of any [***], then Dot Hill shall undertake some or all of
the following mutually agreed actions for the affected Products:

 

(i)            except as otherwise provided in Section 1.13, [***];

 

(ii)           [***];

 

(iii)          promptly [***];

 

(iv)          discontinue any [***] provided, however, that NetApp [***];

 

(v)           notify Dot Hill’s DCM and its suppliers to [***], and use best
efforts to have Dot Hill’s DCM [***];

 

(vi)          use best efforts to have Dot Hill’s DCM attempt to [***];

 

(vii)         at NetApp’s written request and with the assistance of NetApp, use
commercially reasonable efforts to [***];

 

(viii)        perform or have performed a [***], and supply to NetApp reasonably
requested documentation of such [***] after completion thereof.

 

Notwithstanding anything to the contrary, Dot Hill shall not be required to
continue any of the activities described above beyond a period of [***] after
the date on which a [***] occurs.

 


1.5           FORECASTS.  NETAPP SHALL SUBMIT FORECASTS TO DOT HILL [***], AND
MORE FREQUENTLY ON AN AS-NEEDED BASIS. THESE FORECASTS WILL PROVIDE VISIBILITY
INTO NETAPP’S FORECASTED SUPPLY DEMAND FOR PRODUCTS FOR [***], WITH UPDATES MADE
TO SUCH FORECASTS [***]. WITHIN [***] AFTER RECEIPT OF THE FORECAST, DOT HILL
SHALL PROVIDE NETAPP WITH AN ACKNOWLEDGEMENT OF THE FORECAST (“SUPPLY
AVAILABILITY”) FOR THE REQUESTED QUANTITY OF THE PRODUCTS IN THE FORECAST OR
PROPOSE A REVISED QUANTITY OR SCHEDULE FOR SUPPLY OF THE PRODUCTS.  IF A REVISED
QUANTITY OR SCHEDULE IS PROPOSED BY DOT HILL, THE PARTIES SHALL CONFER IN GOOD
FAITH AND ATTEMPT IN GOOD FAITH TO AGREE UPON A FINAL SUPPLY AVAILABILITY FOR
EACH APPLICABLE MONTH.

 

2

--------------------------------------------------------------------------------


 


1.6           SUBMITTAL OF PURCHASE ORDERS.  NETAPP SHALL INITIATE PURCHASES OF
PRODUCTS BY SUBMITTING TO DOT HILL QUARTERLY BLANKET PURCHASE ORDERS VIA E-MAIL
TO A DESIGNATED DOT HILL EMAIL ADDRESS BASED UPON THE MUTUALLY AGREED FORECAST. 
THESE PURCHASE ORDERS WILL BE SUBMITTED BY NETAPP TO DOT HILL AT LEAST [***]
PRIOR TO THE BEGINNING OF EACH FISCAL NETAPP QUARTER.  ALL QUARTERLY BLANKET
PURCHASE ORDERS SHALL (A) SPECIFY THE QUANTITIES, APPLICABLE TOTAL PRICE,
PAYMENT TERMS, AND SHIPPING INSTRUCTIONS FOR EACH OF THE PRODUCTS; AND (B) REFER
TO AND BE GOVERNED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.  BLANKET
PURCHASE ORDERS SHALL BE UPDATED, AS NEEDED, TO REFLECT AGREED-UPON PRICE
ADJUSTMENTS AND AGREED PRODUCTS REVISION CHANGES (INCLUDING, BUT LIMITED TO,
AGREED ENGINEERING CHANGES AND DEVIATIONS).


 

1.7           Confirmation of Purchase Orders.  Dot Hill shall confirm its
receipt of the blanket Purchase Order by notifying NetApp electronically within
[***] after the receipt of the Purchase Order. Dot Hill shall be required to
accept all Purchase Orders that conform to a mutually agreed forecast. Dot Hill
shall notify NetApp of its acceptance or rejection of the blanket Purchase Order
by facsimile or electronic mail within [***] after its receipt of NetApp’s
Purchase Order.

 

1.8           Kanban Replenishment Process

 

1.8.1          The “Kanban Replenishment Process” is defined as a [***] issued
by NetApp or a NetApp DCM to Dot Hill, which is managed by Dot Hill, to request
[***].

 

1.8.1.1             [***].

 

[***]

 

1.8.1.2                     [***].

 

[***]

 

1.8.1.3                  [***].

 

[***]

 

1.8.1.4                  [***].

 

[***]

 

1.8.1.5             NetApp may require [***] as needed. If [***] are required,
then NetApp shall provide notice to Dot Hill by [***].

 

3

--------------------------------------------------------------------------------


 

1.8.2          The Kanban replenishment process will be managed within the
NetApp or a NetApp DCM manufacturing location and will issue [***]. A
representative of Dot Hill or a Dot Hill DCM will monitor the process to manage
and identify the quantity of [***] in order to satisfy the requirements of the
Kanban Replenishment Process. The status of the [***] by Dot Hill or a Dot Hill
DCM in a [***].

 

1.8.3          The average expected Kanban [***], however, [***].

 

1.8.4        For [***] Kanban needs, NetApp requires Dot Hill to have a [***].
The Dot Hill [***].

 

1.8.5          Dot Hill’s [***].

 

1.8.6          Dot Hill and NetApp will mutually agree on all [***]. All
Products must be [***] unless otherwise specified by NetApp, and must be [***].
(See Attachment 1) Upon each [***] back to Dot Hill. Dot Hill is also
responsible for [***].

 

1.9           Notification of [***].  In the event that Dot Hill is unable to
support NetApp’s Kanban Replenishment Process [***], then Dot Hill shall notify
NetApp or NetApp’s DCM before the [***].

 

1.10         Changes to Purchase Orders.  NetApp shall provide notice to Dot
Hill of any changes or cancellations to blanket Purchase Orders that NetApp
desires. Dot Hill shall notify NetApp of acceptance or rejection of change
orders within [***] after receipt of NetApp’s notification of change or change
order request.

 

1.11         Notice of [***].  Dot Hill shall immediately notify NetApp in
writing of any anticipated [***] as requested by NetApp, stating the reason
[***].  If Dot Hill’s anticipated [***], then Dot Hill shall, upon NetApp’s
request, [***].

 

1.12         Unanticipated Consumption.  If the consumption rate for the current
month is greater than that described under the [***], Dot Hill shall use
commercially reasonable efforts to support the greater demand provided, however,
that the parties have mutually agreed in advance upon the [***].

 

4

--------------------------------------------------------------------------------


 

1.13         Rescheduling.  Each party will attempt to identify and notify the
other party of any Excess Material, as defined below, [***].  For Products whose
delivery is rescheduled later than [***] from the original anticipated delivery
date to NetApp or a NetApp DCM[***] provided these Products were manufactured
pursuant to an accepted Purchase Order or manufactured to satisfy NetApp’s
upside requirements.  On the [***], NetApp will take Excess Material or Dot Hill
will [***] on and after such [***] and determined based on the Dot Hill [***]
NetApp will use its best efforts to clear Excess Material at [***] within a
maximum period of [***].  If any Excess Material is not cleared within such
[***] period, a non-cancelable Purchase Order to buy all such Excess Material
shall be issued by NetApp to Dot Hill prior to the end of such period.  NetApp
will [***] after the end of such [***] period.

 

1.14         Cancellation of Purchase Orders.  Upon cancellation of any Purchase
Orders and after the completion by Dot Hill of the agreed upon mitigation
efforts in Section 1.4 that are associated with such cancellation, Dot Hill will
submit to NetApp a claim for an amount equal to the sum of:

 

(1)           the amount for [***];

 

(2)           the amount for [***]; and

 

(3)           the amount for [***].

 

NetApp shall not be responsible for any liability for those units of Products
which are not (i) covered under Purchase Orders accepted by Dot Hill, or
(ii) manufactured by or for Dot Hill to meet NetApp’s [***].  Under no
circumstances shall NetApp be liable for [***].  Also, NetApp’s liability for
[***] will be limited to those ordered within agreed lead times that Dot Hill
has established and agreed to with third parties for use in the production of
Products for intended supply to NetApp.  Dot Hill has notified NetApp of such
lead times.  These lead times are included in Exhibit B, and will be updated
from time to time by Dot Hill.

 

NetApp shall acknowledge in writing Dot Hill’s claim within [***] after NetApp’s
receipt thereof, and pay Dot Hill on any such claim made under this
section within [***] after NetApp’s receipt thereof.  NetApp shall be entitled
to audit the details behind any claim that may be made by Dot Hill under this
section.  If an audit reveals an overpayment by NetApp of any such claim, then
Dot Hill will immediately refund or credit such overpayment to NetApp and, if
such overpayment is in excess of [***] of such claim, reimburse NetApp for the
actual costs incurred in the performance of the audit.

 

5

--------------------------------------------------------------------------------


 

1.15         Expiration or Earlier Termination.  Upon the expiration or earlier
termination of this Agreement, Dot Hill will provide to NetApp a summary of
descriptions and quantities of Products, including any FRU’s, available at [***]
locations which are maintained by or for Dot Hill.  Upon written request by
NetApp, Dot Hill will perform mitigation efforts for a period of [***] by
attempting to sell the components Products, including any FRU’s, to other
parties at then-current prices available to NetApp under the Agreement outside
of units to be retained for Warranty coverage under Section 23 of the
Agreement.  Upon the expiration of such [***] period and the completion of any
such requested efforts, Dot Hill will inform NetApp of the amount of units
remaining, including any FRUs, at such time and NetApp will issue a
non-cancelable Purchase Order to Dot Hill for such units, and will purchase such
units at their then-current price for immediate delivery to NetApp.

 


2.             END OF LIFE NOTIFICATION

 


2.1           SUBJECT TO THE PROVISIONS OF THE AGREEMENT, DOT HILL AGREES TO
MANUFACTURE AND SUPPLY TO NETAPP THE PRODUCTS, AND NETAPP AGREES TO PROCURE FROM
DOT HILL THE PRODUCTS, DURING THE TERM OF THIS AGREEMENT. DOT HILL SHALL PROVIDE
NETAPP WRITTEN NOTIFICATION OF ITS INTENTION TO ASSIGN THE PRODUCTS TO AN END OF
LIFE STATUS (“NOTICE OF EOL”) AT LEAST [***] PRIOR TO THE DATE UPON WHICH SAID
PRODUCTS SHALL ENTER AN EOL STATUS. NETAPP SHALL BE ALLOWED TO PLACE FINAL
ORDERS FOR ALL PRODUCTS WITH DOT HILL [***] PERIOD. DOT HILL SHALL HONOR THE
FINAL PURCHASE ORDERS, NOTIFYING ITS SUPPLIERS OF THE EOL STATUS AND MANAGING
FINAL COMPONENT PURCHASES SUCH THAT PRICING FOR THE FINAL PURCHASE ORDERS SHALL
BE [***].


 

3.             LOGISTICS

 

3.1           The NetApp logistics requirements for the Product are as follows:

 

3.1.1        Dot Hill will [***] following the Kanban Replenishment Process
described in Section 1.8 from the Dot Hill [***]. The [***] will be managed and
owned by Dot Hill or Dot Hill’s DCM.

 

3.1.2        Dot Hill will own the Products until the [***], which will occur at
the time such Products are [***].

 

3.1.3        All [***] costs are included in the Total Price of each of the
Products, as documented in Exhibit B.

 

3.1.4        NetApp requires an EIA (i.e., Electronics Industry Association)
label on all inbound material delivered to NetApp or to NetApp’s designated
manufacturing location. All packaging and labeling of Products shall comply to
the NetApp Inbound Packaging Specifications. (See provisions in Attachment 1,
which is attached below to this Exhibit F)

 

6

--------------------------------------------------------------------------------


 

4.             REVERSE LOGISTICS

 

4.1           Returned Products.  For units of Product returned by NetApp to Dot
Hill that do not conform to the warranty provided by Dot Hill to NetApp in
Section 23 of the base terms of the Agreement, Dot Hill will perform its
warranty responsibilities as described therein, upon Dot Hill’s authorization
for the return of by NetApp of such units of Product. Dot Hill’s response to a
properly submitted NetApp-submitted request for authorization for the return of
Products that do not conform to such warranty shall be made by Dot Hill within
[***] after Dot Hill’s receipt of any such request.  Upon completion of its
warranty responsibilities for the repair or replacement of a Product, Dot Hill
will return back a Product, freight prepaid, to NetApp.

 

4.2           Credit and Re-Invoice Process. Solely to track defective units of
Products returned by NetApp to Dot Hill under the warranty provisions in
Section 23 of the base terms of the Agreement and the subsequent delivery by Dot
Hill of repaired or replacement Products therefore, Dot Hill will: (i) issue a
credit to NetApp upon Dot Hill’s authorization for the return of such units; and
(ii) re-invoice NetApp in full for the repaired or replacement units of Products
delivered by Dot Hill.

 

4.3           AutoSwap Process. Notwithstanding any inconsistent provisions in
Sections 4.1 and 4.2 above, the AutoSwap process in Attachment 2 to this
Exhibit F will apply to Products that meet all of the following requirements:
(i) they are purchased by NetApp from Dot Hill under this Agreement, (ii) they
are delivered by Dot Hill to the NetApp Sunnyvale delivery location [***] or
such other mutually agreed NetApp locations, (iii) they fail to conform to the
warranty provided by Dot Hill as determined by NetApp prior to their intended
delivery to third parties, and (iv) they are returned to Dot Hill within [***]
after NetApp obtains knowledge of a warranty non-conformance for such Products.

 

4.4           Induced Damage to Products.  If Dot Hill reasonably determines
that a Product which is returned by NetApp to Dot Hill has customer-induced or
NetApp production-induced damage arising from or resulting in a non-conformance
of Products to the warranty provided by Dot Hill under this Agreement, then Dot
Hill will notify NetApp of such matter, and invoice to NetApp the material and
labor costs that Dot Hill incurs for out-of-warranty repair for such units of
Products.

 

4.5           Packaging.  Each Product that is authorized for return by Dot Hill
will be packaged by NetApp in a mutually agreed manner and returned to Dot Hill
[***].

 

4.5           Address Changes.  Dot Hill may change, modify or update the
address of the [***], at any time and from time to time, upon written notice to
NetApp provided, however, that the [***] of this Exhibit F are met.

 

7

--------------------------------------------------------------------------------


 


ATTACHMENT 1


 

[***]

 

8

--------------------------------------------------------------------------------


 

Attachment 2

 

AutoSwap Process

 

Purpose: To define the methods and responsibilities relating to the exchange of
defective purchased Products, using the AutoSwap process.

 

Scope: This process pertains to those Products that meet the following
requirements: (i) they are purchased by NetApp from Dot Hill under this
Agreement, (ii) they are delivered by Dot Hill to the [***] or such other
mutually agreed NetApp locations, (iii) they fail to conform to the warranty
provided by Dot Hill as determined by NetApp prior to their intended delivery to
third parties, and (iv) they are returned to Dot Hill within [***] after NetApp
obtains knowledge of a warranty non-conformance for such Products.

 

Procedure: The following steps provide guidelines for a generic AutoSwap process
and may be modified, through mutual agreement, to accommodate the specific needs
of either NetApp or Dot Hill.

 

1.             All Products that have been purchased by NetApp and are eligible
for return in the AutoSwap process must fall within the above-described Scope
and reside in NetApp’s Materials Review Board (“MRB”), have an associated
Incoming Material Discrepancy Report (“IDR”) and have been dispositioned for
return to Dot Hill’s designated location.

 

2.             Upon completion of the dispositioning process, the MRB clerk will
forward the IDR list to the respective buyer that is responsible for acquiring
Products for NetApp hereunder.

 

3.             The buyer that is responsible for acquiring Products for NetApp
hereunder will solicit a RMA number from Dot Hill and generate a Purchase Order
for [***] that fall within the above-described Scope from NetApp inventories to
Dot Hill.

 

4.             Dot Hill will replace the discrepant material through a [***]
which will take place at a mutually agreed predetermined location.

 

5.             Delivery of the Products for AutoSwap will occur within the
context of a predetermined weekly schedule or as negotiated on a case-by-case
basis.

 

6.             Dot Hill will assess quality for the defective Products and the
parties will mutually agree on [***] for the defective Products.  All [***] will
be completed within [***] from the date of failure analysis reporting.

 

9

--------------------------------------------------------------------------------


 

Exhibit G

 

NetApp Customer Support Requirements

 

1.             RMA Requirements

 

1.1           For the purpose of the construction and interpretation of this
Exhibit, the term “Authorized Service Provider” shall mean a third party that
performs repair services for NetApp on returned Products that were purchased by
NetApp from Dot Hill under this Agreement and sold by NetApp to a NetApp
customer.

 

1.2           The parties shall jointly define a RMA Process workflow among
NetApp, NetApp’s Authorized Service Provider(s) and Dot Hill.

 

1.3           Dot Hill shall provide to NetApp mutually agreed FRU replacement
training, and the Parties shall mutually agree upon handling requirements for
Field Replacement Units (“FRUs”).

 

1.4           If Dot Hill ceases to provide repair services for those Products
acquired from Dot Hill by NetApp, then Dot Hill shall [***], and NetApp and
NetApp’s Authorized Service Provider(s) may [***].  NetApp acknowledges and
agrees that such Dot Hill Technology is [***].

 

1.5           The Parties shall define a RMA test process and failure criteria
for the Products.  NetApp may return Products that NetApp or its Authorized
Service Provider(s) have tested (via a standard troubleshooting process to be
mutually agreed) and determined to fail the agreed failure criteria.

 

1.6           NetApp or its Authorized Service Provider(s) will screen Products
for failures in accordance with a mutually-agreed test process prior to delivery
of units of Products with failures to Dot Hill.

 

1.7           If Dot Hill receives Products that Dot Hill determines are [***],
after having been screened by NetApp or its Authorized Service Provider(s) of
more than [***] during any [***] within the [***] or more than [***] during any
[***] in any [***] following the Effective Date, then the parties will review
the test processes used for screening used by NetApp, it Authorized Service
Provider(s), Dot Hill and the Dot Hill DCM to identify failures and take
appropriate actions in a prompt and timely manner to attempt to [***].

 

1.8           NetApp will cause an Authorized Service Provider(s) to allow Dot
Hill to perform on-site audits of the Authorized Service Provider’s operations
to determine whether it has performed its responsibilities in accordance with
the mutually agreed test process.

 

--------------------------------------------------------------------------------


 

1.9           Dot Hill shall replace rather than refurbish any Product that has
been properly returned [***], and retire such RMA Product permanently.

 

1.10         The parties shall jointly develop a specification for cosmetic
defects on RMA returns.

 

1.11         As of the Effective Date, the repair locations for Product
delivered under RMA are as follows:

 

[***]

 

A party may change its applicable location.  In the event of such change, the
party making such change will notify the other.

 

1.12         For RMA returns under this Agreement, unless otherwise agreed by
the parties, repaired or replacement Products shall be delivered to NetApp at
the then-current engineering change order (‘ECO”) level.

 

2.             Dead on Arrival

 

2.1           The parties shall jointly define a Dead on Arrival (“DOA”) policy
and obligation (including DOA replacement lead-time) between NetApp and Dot
Hill.

 

2.2           The parties shall jointly define DOA Process workflow between
NetApp and Dot Hill.

 

2.3           Dot Hill shall accept RMAs associated with any DOA Product
acquired by NetApp from Dot Hill under this Agreement for a period of [***]. Dot
Hill shall [***] to NetApp and NetApp Designated Contract Manufacturers with
[***].

 

3.             End of Life Support

 

3.1           Dot Hill End of Life (“Dot Hill EOL”) begins the day Dot Hill no
longer makes the Product available to its customers.

 

3.2           NetApp End of Life (“NetApp EOL”) begins the day NetApp no longer
makes the Product acquired from Dot Hill available to NetApp’s customers.

 

3.3           Product repair, RCA and RMA support outside of the applicable
warranty for a Product purchased by NetApp under the Agreement shall, upon
request by NetApp, be provided on a time-and-material basis at a rate to be
mutually agreed by the parties.  Post-Dot Hill EOL support for Products

 

--------------------------------------------------------------------------------


 

acquired under this Agreement from Dot Hill beyond the applicable warranty
period [***].

 

3.4           NetApp will [***] for a mutually agreed number of Products.  For
avoidance of doubt, NetApp shall not be obligated to [***].  Dot Hill will
provide monthly information to NetApp as to the status of [***].

 

3.5           Upon written request by Dot Hill, NetApp will [***], all
then-outstanding [***].  Prior to any such [***], Dot Hill will:

 

(i)            use commercially reasonable efforts to [***];

 

(ii)           use best efforts to have Dot Hill’s DCM attempt [***]; and

 

(iii)          at NetApp’s written request and with the assistance of NetApp,
use commercially reasonable efforts to [***].

 

Dot Hill shall initiate the foregoing [***] before NetApp has any obligation to
[***].

 

3.6           Limitations on [***] Responsibilities.  Notwithstanding anything
to the contrary, Dot Hill shall not be in breach of any obligations it may have
to NetApp under this Agreement to [***] arises or results from the inability by
Dot Hill to [***].

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[***] Plan

 

1.             Overview.  This exhibit sets forth and contains the following
information for each Product that Dot Hill intends to make available to NetApp
under this Agreement: (i) [***], (ii) Price Roll-up, (iii) [***],
(iv) Production Volume Analysis, (v) [***], and (vi) Tooling, Product, Return
Material Authorization (“RMA”) and NetApp Global Services Expense Details, which
information will be updated from time to time by the parties, as set forth
below.

 

2.             NRE Forecasts and Updates.  The [***] will contain the total
forecasted amount of NRE that Dot Hill expects to incur to produce a certain
amount of units of Product collectively for NetApp and other third parties, and
for which Dot Hill expects to [***].  The [***] and per unit rate used for [***]
in this Exhibit will be adjusted from time to time, but in no event less
frequently than [***], by the parties to take into consideration the actual
[***] incurred by Dot Hill.  To this end, [***].

 

3.             [***].  Any [***], as defined below, that Dot Hill incurs for an
applicable Product sold by Dot Hill to NetApp hereunder [***]. Exhibit B, which
documents the Total Price to be charged by Dot Hill to NetApp for each Product
under this Agreement, will be updated to include a [***] in each such Product
for [***] [***].

 

4.             [***].  For units containing a [***], the allocation of NRE for
[***] to such units will [***] [***], and be based upon [***].  However, NetApp
shall be responsible for and shall pay Dot Hill for any [***].  If the [***],
then Dot Hill will [***], and NetApp shall pay to Dot Hill [***].

 

5.             [***].  For test equipment and other fixed assets, other than
tooling (collectively, “Test Equipment”), a [***].  This [***] will begin on the
later of (i) [***] or (ii) [***], and ends when [***].  [***] will be [***] in
the following [***]; (i) from [***]; (ii) from [***]; and (iii) from [***]. 
Each of the parties will use its best efforts to permit Dot Hill to [***].

 

6.             Additional Products.  For additional Products which are added to
this Agreement upon the parties’ mutual agreement, the parties will update this
Exhibit H and the [***] for the applicable Product in Exhibit B to reflect
projected [***] that Dot Hill [***].  This update will be performed when such
additional Products are added to this Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

MUTUAL NON-DISCLOSURE AGREEMENT

 

This agreement is entered into between Network Appliance Inc., a Delaware
corporation located at 495 East Java Drive, Sunnyvale, CA 94089 (“NetApp”), and
Dot Hill Systems Corp, a Delaware corporation with offices at 6305 EI Camino
Real; Carlsbad, California 92009 hereinafter (“Dot Hill”)

 

Dot Hill and NetApp are considering disclosing information for the following
purpose:

 

[***]

(i.e. specific to the scope of the project to enable the parties to clearly
identify for what purposes the confidential information may be used, “business
relationship”).  In order to aid each other in the furtherance of the business
relationship, each party may disclose Confidential Information to the other.

 

THEREFORE, the parties agree as follows:

 

1.             “Confidential Information” means (1) any information disclosed by
either party, that is marked “confidential” or “proprietary” in the manner
provided by this agreement, (2) information disclosed orally or visually that is
designated “confidential” or “proprietary” at the time of disclosure, and that
the disclosing party summarizes in reasonable detail in a writing delivered to
the other party within [30 days], and (3) any information whether or not marked
“confidential” which is specifically designated as such by either party.

 

Each party may disclose to the other current and future product plans and
specifications, design information, product architecture, product strategies,
cost and profit date, distribution and marketing plans, and other technical,
business and financial information that a party maintains as confidential, and
that is designated as such in the manner provided by this agreement.

 

2.             This agreement applies to all Confidential Information disclosed
in connection with the Development and OEM Supply Agreement for the duration of
its term.  All written Confidential Information will be labeled conspicuously as
“confidential” or “proprietary” or with words of similar import at the time of
delivery.  Confidential Information may only be used for the purpose identified
in this agreement.

 

3.             Confidential information will remain the property of the
disclosing party.  Each party agrees that for a period of [***] from the date of
disclosure [***] the disclosing party’s Confidential Information will be
disclosed or disseminated only to the receiving party’s employees and
consultants who have a need to know and who are under a similar written
obligation limiting the use and disclosure of disclosing party’s Confidential
Information to the same extent provided in this agreement.  Neither party will
copy, duplicate, reverse engineer, reverse compile or attempt to derive the
composition or underlying information of any Confidential Information.

 

4.             Each party agrees to use the same degree of care to protect the
confidentiality of the information it receives from the other party, as it would
use to protect its own Confidential information.  However, in no event shall
such degree of care be less than a reasonable degree of care.

 

5.             The terms of confidentiality under this agreement shall not be
construed to limit either party’s right to independently develop or acquire
products, as long as such development or acquisition is not in violation of the
obligations of confidence of this agreement.

 

6.             This agreement shall not apply to such information that the
receiving party can document:

 

(a)           is in or enters the public domain through no fault of the
receiving party;

(b)           is disclosed to the receiving party by a third party without an
obligation of confidentiality;

(c)           is independently developed by the receiving party;

(d)           is already known to the receiving party at the time of disclosure
under this agreement;

(e)           is required to be disclosed pursuant to any judicial or
administrative proceeding, provided that the receiving party immediately after
receiving notice of such action notifies the disclosing party

 

--------------------------------------------------------------------------------


 

of such action to give the disclosing party the opportunity to seek any other
legal remedies to maintain such information in confidence;

 

(f)            is disclosed with the prior written consent of the disclosing
party.

 

7.             Except as expressly provided herein, no license or right is
granted by either party to the other under any patent, patent application,
trademark or copyright.  Neither party has made any commitment to the other,
except as expressly set forth herein, and each party will bear its own costs and
expenses in connection with this agreement whether or not such a relationship
comes into being.

 

8.             Upon the disclosing party’s request, all Confidential Information
of that party will be returned or destroyed and the receiving party will provide
certification of such destruction in writing.

 

9.             Each party agrees not to export from the United States, directly
or indirectly, any of the other party’s Confidential Information, or any
products using the other party’s Confidential Information, to any country for
which the United States government, or any agency thereof, at the time of
export, requires an export license or other government approval, without first
obtaining the written consent of the relevant government agency.

 

10.           This agreement is between the parties and neither party will
assign or transfer any rights or obligations under this agreement without the
prior written consent of the other party.  This agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and lawful assigns.

 

11.           Either party upon [***] prior written notice may terminate this
agreement.  The obligation to protect the confidentiality of information
received prior to termination shall survive for [***] from the date(s) of
disclosure [***].

 

12.           This agreement will be governed by the laws of the State of
California excepting its conflicts of law provisions.  This agreement and any
amendment thereto, must be in writing and signed by an authorized representative
of each party.  No failure or delay in exercising any right under this agreement
will operate as a waiver of any term or condition hereunder.

 

13.           Both parties acknowledge that the above-described Confidential
Information is claimed to be a valuable, special, and unique asset of the party
disclosing the information and monetary damages would not be sufficient should
there be any breach of this agreement.  Therefore, the disclosing party shall
also be entitled to seek an injunction from a court of competent jurisdiction
for the purpose of stopping or preventing any existing or anticipated breach of
this agreement, in addition to any other remedies at law.  Should there be a
dispute of this agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs.

 

 

Effective Date

25 July 2005

 

 

 

 

 

 

 

Network Appliance Inc.:

Dot Hill Systems Corporation:

 

 

 

 

Name:

Laurie Fuller

 

Name:

Dana Kammersgard

 

 

(Print)

 

 

(Print)

 

 

 

 

 

 

By:

/s/ Laurie Fuller

 

By:

/s/ Dana Kammersgard

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 

Title:

Senior Manager Supply Chain Development

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

Exhibit J

 

Requirements Obligations

 

1.             Initial Purchase Period for Procurement and Manufacture of
Products.  For each Product in the table below, NetApp hereby agrees that,
during the period corresponding to such Product in the table below, NetApp shall
purchase [***] for such Product [***] from Dot Hill [***] and shall have Dot
Hill manufacture or have manufactured such Product for intended supply to NetApp
or NetApp DCMs (for a Product below, such period will be referred to as the
“Initial Purchase Period” for such Product).  For avoidance of doubt, NetApp
hereby agrees that it and its Affiliates shall [***], determined regardless of
whether such products have [***] and/or [***], during the [***] for each such
Product and NetApp shall purchase for itself and its Affiliates such products
under this Agreement [***].

 

 

 

For a Product in the left-hand column, the period
starting on NetApp’s FCS of such Product and ending
on the first occurrence of one of stated events in the
corresponding row that applies to such Product

Description of Product to
be purchased from Dot
Hill under this Agreement

 

The Following Total Units
of Product are Sold*

The Following Number of
Months elapse after
NetApp’s FCS of Product

[***]

 

[***]

18 months

 

--------------------------------------------------------------------------------

*              For purpose of interpretation of this table and the determination
of the Initial Purchase Period, the “Total Number of Units of Product” shall
mean the total combined number of systems of a listed Product that are to be
[***]

 

Prior to the end of the [***] for each Product, Dot Hill agrees to help support
NetApp in establishing a second source for the manufacture of such Product. If
requested by NetApp, Dot Hill will negotiate in good faith to support the
bring-up of a second source NetApp Designated Contract Manufacturer to
manufacture such Product until the time at which a NetApp [***] from the second
source NetApp Designated Contract Manufacturer.  Upon written request by NetApp,
Dot Hill will also provide certain mutually agreed training in troubleshooting
and failure analysis to test technicians and engineers for such Product.

 

2.             Acceleration Event affecting Duration of Initial Purchase
Period.  Notwithstanding the provisions of Section 1 of this Exhibit J, in the
event that any of the following conditions occurs:

 

(i)            the defective parts per million falls for a Product listed in
Section 1 of this Exhibit J falls below the quality requirements set forth in
Exhibit E of this Agreement and stays below such quality requirements for a
continuous period of [***],

 

--------------------------------------------------------------------------------


 

(ii)           Dot Hill is unable to meet on or after NetApp’s FCS a request for
the supply of [***] of NetApp’s Product demand included in a Purchase Order that
is accepted and agreed to by Dot Hill (including any [***] included in such
Purchase Order accepted and agreed to by Dot Hill, but excluding any Product
demand resulting from [***] NetApp’s Product demand included in such Purchase
Order) for a Product listed in Section 1 of this Exhibit J within agreed lead
times during a [***] and provided, however, that such failure is (a) not the
result of an event of Force Majeure, and (b) not caused by NetApp, a NetApp DCM,
a [***],

 

(iii)          over [***] of Dot Hill’s [***] during any period of [***], or

 

(iv)          Dot Hill obtains a qualified financial opinion from its
independent auditors, which is not later remedied (i.e. retracted, modified, or
upgraded) prior to April 2006,

 

then the Initial Purchase Period for such affected Product, as set forth in
Section 1 of this Exhibit J, shall be modified to reflect an updated and
modified Initial Purchase Period for such Product, which will correspond to the
applicable row for such Product below:

 

 

 

For a Product in the left-hand column, the period
starting on NetApp’s FCS of such Product and ending
on the first occurrence of one of stated events in the
corresponding row that applies to such Product

Description of Product to
be purchased from Dot
Hill under this Agreement

 

The Following Total Units
of Product are Sold*

The Following Number of
Months elapse after
NetApp’s FCS of Product

[***]

 

[***]

[***]

 

*              For purpose of interpretation of this table and the determination
of the Initial Purchase Period, the “Total Number of Units of Product” shall
mean the total combined number of systems of a listed Product that are to be
[***]

 

3.             Termination of Initial Purchase Period.  Notwithstanding anything
to the contrary in Sections 1 and 2 of this Exhibit J, in the event that a
Trigger Event applicable to such Product occurs, then the Initial Purchase
Period for such affected Product, as set forth in Sections 1 and 2 of this
Exhibit J, shall terminate effective as of the date on which such condition
occurs.

 

4.             Obligations Following Initial Purchase Period.  Following the
Initial Purchase Period for each Product, and provided that the Agreement is
still in effect and Dot Hill is not in material breach of this Agreement, NetApp
agrees that the following vendor schedule will apply for each Product:

 

(i)            For the [***] immediately following the expiration of the Initial
Purchase Period (the “[***] Period”), NetApp will purchase from Dot Hill, and
Dot Hill shall be

 

--------------------------------------------------------------------------------


 

granted, not less than [***] of the supply demand of NetApp for all products
that are the same or substantially similar to such Product;

 

(ii)           For the [***] immediately following the [***] Period (the “[***]
Period”), NetApp will purchase from Dot Hill, and Dot Hill shall be granted not
less than [***] of the supply demand of NetApp for all products that are the
same or substantially similar to such Product; and

 

(iii)          After the expiration of the [***] Period, NetApp will be [***].

 

5.  Other Potential Obligations following Initial Purchase Period.  If Network
Appliance, Inc. or any of its affiliates [***] to:

 

(a)      [***],

 

(b)      [***] to Network Appliance, Inc. or any of its affiliates, or

 

(c)      [***] with the same or a substantially similar product to a Product
which Dot Hill supplies to NetApp under this Agreement,

 

then, provided that the Agreement is still in effect and Dot Hill is not in
material breach of this Agreement, in addition to the vendor schedule in
Section 4 of this Exhibit J, the following additional vendor schedule will also
apply for the same or substantially similar product to a Product that Dot Hill
or any of its affiliates [***] following the Initial Purchase Period for such
Product:

 

(i)       For the [***] Period applicable thereto, NetApp will purchase from Dot
Hill, and Dot Hill shall be granted, a quantity of products not less than [***]
of the supply demand of NetApp and its Affiliates [***] which is the same or
substantially similar to such Product;

 

(ii)       For [***] Period applicable thereto, NetApp will purchase from Dot
Hill, and Dot Hill shall be granted, a quantity of products not less than [***]
of the supply demand of NetApp and its Affiliates [***] which is the same or
substantially similar to such Product; and

 

(iii)      After the expiration of the [***] Period applicable thereto, NetApp
will be [***].

 

For avoidance of doubt, the parties agree that those units of a product which:
(1) are the same or substantially similar to a Product, (2) are acquired by
NetApp from Dot Hill under this Agreement and (3) count toward the achievement
by NetApp of the [***], shall also count toward the achievement by NetApp of the
[***] which apply to such Product [***]

 

--------------------------------------------------------------------------------


 

Exhibit K

 

[g179471km05i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

1

Of

17

Number:

263 - 00352

Rev:

D0

 

1.0          PURPOSE

 

The purpose of this Standard is to provide for the efficient design,
manufacturing and support of all chassis, enclosure and system level products.

 

This Standard defines the specifications used in design, assembly and inspection
processes for chassis and integrated systems assemblies. Furthermore it defines
the workmanship requirements and acceptability criteria that apply to the
production and prototyping of plastic, cast and sheet metal parts that are
submitted to Network Appliance.

 

This document also defines the acceptability requirements for printed circuit
board assemblies as well as ESD handling and packaging requirements of those
assemblies.

 

2.0          SCOPE

 

This work instruction will be used by Network Appliance suppliers, as well as
Network Appliance personnel involved in engineering, first article inspection,
purchasing, assembly, and final audits at all Network Appliance manufacturing
sites.

 

3.0          RESPONSIBILITY

 

It shall be the responsibility of Supplier Quality Engineering, Quality
Assurance and Engineering in conjunction with Network Appliance personnel
involved in Purchasing, Designand Assembly to adhere to the guidelines
established herein.

 

[***]

 

4.0 DEFINITIONS

 

4.1      [***]

 

[***] Visible on a constant, daily basis. This includes, but is not limited to,
the front of a file server.

 

[***] Visible occasionally or N/A.

 

[***] Visible during normal customer maintenance, such as the top, sides, bottom
and back of unit.

 

--------------------------------------------------------------------------------


 

[g179471km05i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

2

Of

17

Number:

263 - 00352

Rev:

D0

 

[***] Not normally visible. This encompasses all other surfaces, which are not
Class 1, 2 or 3.

 

Desktop Server/ Other Commodities

[***] Visible on a constant, daily basis. This includes, but is not limited to,
the top or front of either a file server or cabinet.

 

[***] Visible occasionally, as the sides of a unit.

 

[***] Visible during normal customer maintenance, such as the back and bottom of
unit.

 

[***] Not normally visible when installed into a cabinet or enclosure for top,
bottom, and sides of unit. This encompasses all other surfaces, which are not
Class 1, 2 or 3.

 

4.2      Specific Terms:

 

Refer to Appendix A

 

5.0          REFERENCE

 

5.1     IPC-A-610C

 

6.0          INSTRUCTIONS

 

6.1      Cosmetic Inspection Criteria

 

Conditions of Inspection: Inspection must take place under the following viewing
conditions in order to assure uniform acceptance standards.

 

Lighting must be uniform and non-directional. The luminous intensity of the
light must be between 80- and 150-foot candles.

 

Background: Inspection should be conducted on a white or light gray background.

 

Line of Sight: The part surface is to be evaluated at a 45-degree angle to the
line of sight. The part is to be rotated 10 degrees in both directions about the
axis.

 

Inspection: A part under inspection must not be manipulated to reflect on a
single light source in order to accentuate a possible flaw. The part must be
inspected without directly reflecting a light source. For example, if a defect
such as a scratch or shiny spot can only be viewed at an angle by reflecting a
light source, then it is not considered a defect, as it is not readily
detectable under normal conditions. A defect must be visible throughout the
entire rotation about the axis.

 

Time and Distance method: Parts shall be inspected using the “Time and Distance”
method describes below to further assure uniform acceptance standards and to
stimulate operating conditions. The cosmetic reference standard defined in this
procedure is to be used to assist in making an “Accept/Reject” decision.

 

--------------------------------------------------------------------------------


 

[g179471km05i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

3

Of

17

Number:

263 - 00352

Rev:

D0

 

6.2      Grading system

 

Category: Three types of Category shall identify the final location of the
surface being inspected:

 

CATEGORY

 

SURFACE

I

 

Plastic windows (see-through)

II

 

External

III

 

Internal

 

Class: The three cosmetic class letters shall identify the frequency a surface
will be viewed the end user.

 

CLASS

 

SURFACE

A

 

Usually visible

B

 

Seldom visible

C

 

Not visible (except during maintenance, installation, etc.)

 

Category and Class: – Each combination of Category and Class letter defines an
inspection time and viewing distance. (This means that a part is to be looked at
for X amount of time and at Y distance.)

 

The table below specifies the inspection time and viewing distance to be used
for each cosmetic graded area as specified on the part drawing and/or Inspection
Instructions.

 

Judgement: A defect that occurs in the same location on a group of identical
parts and becomes more noticeable after repeated viewing. If the defect was
judged acceptablebecause it was not detected within the time and conditions at
the beginning of the inspection, it shall be acceptable at the end.

 

[***]

 

--------------------------------------------------------------------------------


 

[g179471km05i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

4

Of

17

Number:

263 - 00352

Rev:

D0

 

7.0          SURFACE FINISH

 

7.1     Painted Surface: Refer to the reference table below for acceptance
criteria for painted plastic and metal surfaces.

 

TABLE I: Acceptability Criteria for Painted Surfaces

 

7.1.1   Table I:

 

7.1.2   Nomenclature

 

--------------------------------------------------------------------------------


 

[g179471km05i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

5

Of

17

Number:

263 - 00352

Rev:

D0

 

7.1.2.1 Pad printed characters shall be completely legible and shall not exhibit
fuzziness from the inspection distance. Bar code label shall be legible by
scanner.

 

7.1.2.2 Labels and logos must be free of tears, uneven trim and peeling. Edges
of the labels and logos must be installed parallel to the edges of the surface
on which they are applied. If labels or logos are installed in a depression, the
label or logo must be visibly parallel to the edges of the depression.

 

7.1.3 Comments:

 

7.1.3.1               Cracks and / or rust are not acceptable under any
circumstances.

 

7.1.3.2 All surfaces must be free of dirt, grime, grease, oil, and other
contaminates. Also, all parts must be free of entrapped solutions around
hardware or in gaps, openings, or blind areas.

 

7.1.3.2 Color shall be visibly consistent over all Class 1 and 2 surfaces when
matched against an approved color sample. Color on all surfaces shall not
deviate more than +/- 0.5 delta E from the Master Color Chip when measured using
a colorimeter or similar device. Purchasing Agent or Supplier Quality Engineer
of Commodity obtains color chips.

 

7.1.3.3 No visible paint touch-up will be allowed on Class 1 surfaces. The
maximum allowable touch-up for Class 2 surfaces will be two (2) areas 0.25”
square each. Class 3 surface touch-ups will be allowed for four (4) areas of
0.50” square each. Touch-ups are allowed on any Class 4 surface if they do not
affect Form, Fit, or Function. In all instances, the touch-up areas will be
consistent with the original texture on the remainingsurface.

 

7.2 Plated Surfaces

 

7.2.1 Refer to Table II for acceptance criteria for plated surfaces.

 

[***]

 

--------------------------------------------------------------------------------


 

[g179471km05i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

6

Of

17

Number:

263 - 00352

Rev:

D0

 

7.2.2 Comments

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

7

Of

17

Number:

263 - 00352

Rev:

D0

 

In all specifications in Table II, excluding Plating thickness requirements, the
defects listed as staining, discoloration, roughness, dents, scratches and
pinholes may beacceptable if the finished surface meets the specification. In
all instances, a Network Appliance representative must authorize these
conditions before the supplier moves product to the next process.

 

Exposed base / pre-plate material (i.e., metal or plastic) beneath a plated
surface is not acceptable.

 

Improper plating adhesion exposing bare plastic or metal is not acceptable.
Blisters are unacceptable on any surface classification.

 

[***]

 

7.3           Molded Plastic Surface

 

7.3.1 Refer to Table III for acceptance criteria for molded plastic surfaces.

 

General Plastics Workmanship Requirements:

 

Material: Part material(s) must conform to the specifications on the engineering
drawings. No deviation from the specifications is allowed without an approved
Engineering Change Order (ECO) or a Temporary Process Deviation (TPD).

 

[***]

 

Processing parameters shall be compatible to specified materials, so that the
processes employed do not cause excessive mold stresses or stress cracking on
finished product.

 

7.3.2        Dimensional Conformity:

 

Part dimensions must conform to the specified tolerances in conformance with the
dimensional design specifications. No deviation from the specifications is
allowed without an Engineering Change Order (ECO) or a Temporary Process
Deviation (TPD). Tolerances are given based on a dimension datum. Examples of
datum are shown in figure 1. Refer to table below for Tolerance.

 

[***]

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

8

Of

17

Number:

263 - 00352

Rev:

D0

 

No cracking, flash, or damages from insertion process are allowed in the boss
area.

 

8.0          Sheet-metal Workmanship Requirements.

 

8.1      General Requirements

 

Material: Part material(s) must conform to specifications on the drawing. No
deviation from the specifications is allowed without an Engineering Change
Notice (ECN) or a Temporary Process Deviation (TPD).

 

Process: All materials and processing shall be compatible, so that the
combinations employed do not cause corrosion or stress cracking.

 

Dimensional Conformity: Part dimensions must conform to specified tolerances in
conformance with the dimensional design specifications. No deviation from the
specifications is allowed without an Engineering Change Notice (ECN) or a
Temporary Process Deviation (TPD). Tolerances are given based on dimensions from
a datum. Examples of datum are shown in Figure 1. Refer to the table below for
Tolerance Guidelines.

 

Figure 1: Dimension Datum

 

[g179471km07i002.jpg]

 

Tolerance Guidelines:

 

[***]

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

9

Of

17

Number:

263 - 00352

Rev:

D0

 

Flatness: Variation from flatness will be measured by laying the parts on a flat
inspection table with the convex side up, and measuring the maximum rise. Refer
to Figure 2. Clamps and/or weight will not be used during measurements.

 

[g179471km07i003.jpg]

 

Refer to table below for Maximum Allowable Rise (MAR) values. Parts measuring in
excess of the Maximum Allowable Rise are unacceptable.

 

[***]

 

Straightness: see table for tolerances.

 

Figure: Straightness definition

 

[g179471km07i004.jpg]

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

10

Of

17

Number:

263 - 00352

Rev:

D0

 

[***]

 

General Angular Tolerances: Applied to shear edges and bent angles

 

Shear Edge Angle Tolerances: Reference Figure (See Angular Tolerances in table).

 

Figure 4: Shear Edge Angles

 

[g179471km07i005.jpg]

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

11

Of

17

Number:

263 - 00352

Rev:

D0

 

Bent Angle Tolerances: Reference Figure (See Angular Tolerances in table).

 

[g179471km07i006.jpg]

 

[***]

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

12

Of

18

Number:

263 - 00352

Rev:

D0

 

Bend Radii: Reference Figure 6. (See Bend Radii Table)

 

Bend Radii:

 

[g179471km07i007.jpg]

 

Sheet Thickness [in]

 

R max

 

R min

 

R max

 

R min

 

Up to .060” (16 GA)

 

.04”

 

0

 

.015”

 

0

 

.060” -.120” (11 GA)

 

.08”

 

0

 

.025”

 

0

 

.120” - Up

 

.16”

 

0

 

.04”

 

0

 

 

9.0                               MECHANICAL ASSEMBLY

 

Fit:

 

Alignment – Unless otherwise specified on the engineering or assembly drawings,
gaps and overlaps shall be governed by the following criteria:

 

[***]

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

13

Of

18

Number:

263 - 00352

Rev:

D0

 

 

Functionality

 

Moving Parts – Operational buttons, and switches, ejectors … etc., shall move in
their intended directions freely without sticking, squeaking, or hanging up.
Keys shall not be able to dislodge from their intended positions during the
course of normal operation.

 

Doors – All “swinging” doors shall be able to open and close freely without
sticking, squeaking, or hanging up. All spring-loaded doors shall return to the
closed positionwithout force. When doors are designed to snap shut, they shall
not open unintentionally.

 

Hinges – Hinges shall not squeak during normal operation. Hinges should be able
to be operated using uniform force throughout the intended range of motion.

 

Latches – Latches shall move freely in their intended directions without
sticking or hanging up. All latches must adequately serve their functional
purposes during the course of normal operation. Latches shall not be able to be
dislodged from their intended positions during the course of normal operation.

 

Inserts – Inserts must slide in and out of their respective slots without
excessive force. They shall move freely in their intended directions without
sticking or hanging up. Once in the assembly, the insert shall not rock, wiggle,
or move in any direction other than that of its intended use.

 

Snaps – Where snaps are used to mate parts, the snaps shall function well enough
so that the parameters set forth in 9.0 (Alignment) are not violated. Broken or
bent snaps that in any way may affect the alignment of the parts are
unacceptable.

 

Hardware

 

Torque - Refer to appropriate assembly drawings for specific torque values.
Nut-bolt assemblies, screw, etc. shall be firmly mounted so that there is no
movement between parts.

 

Assembly

 

Screws – All screws shall meet or exceed their minimum torque requirements. The
bottom surface of the screw head shall be in contact with the material to which
it ismounted. The top surface of any countersunk flat head screw shall be flush
or below the material to which it is mounted. The angle that the screw enters
the supporting material shall be the same as the angle of the countersink in the
supporting material.

 

The top surface of a flat head screw shall be parallel to the surface of the
supporting material. Similarly, the bottom surface of a round head screw shall
be parallel to thesurface of the supporting material. No part of a slotted head
screw (Phillips, straight) should show any sight of strip or tear due to
excessive torque or inappropriate driver used.

 

Rivets – Mated parts must be flush at the rivet. The bottom surface of the rivet
head must be flush and parallel to the supporting material. Cracks extending
through to the

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

14

Of

17

Number:

263 - 00352

Rev:

D0

 

edge are unacceptable. One crack per quadrant is acceptable. Rivets must be
seated firmly and be unable to spin.

 

Countersunk holes - The angle of the countersunk edges must correspond to the
engineering drawing. Countersunk holes must be free of burrs, flash, or other
material residue.

 

Washers - Cracks, chips, or other damages caused by washers to an exterior
surface are unacceptable.

 

Rubber inserts - Where specified on the assembly drawings, rubber stoppers, or
“feet” may be used for cushioning or cosmetic purposes. The rubber inserts shall
be firmly attached to the supporting surface in such a way that they are unable
to be dislodged during normal operation of the assembly. When rubber inserts are
used as “feet” or forcushioning purposes, they must provide a stable, even
platform on which the assembly or sub-assembly rests squarely. Rubber inserts
shall be positioned as marked on the assembly drawings.

 

Cable connectors - All cable connections will be fully engaged and not skewed.
All finished products will be reasonable clean, free of dust and have all
obvious fingerprints or smudges removed prior to shipment.

 

10.0        rinted Circuit Board Requirements

 

10.1 Acceptability

 

10.1.1 All Printed circuit board assemblies shall conform to IPC-A-610C.

 

10.1 ESD handling and packaging

 

10.2.1 All Printed circuit board assemblies and ESD sensitive devices must be
handled and packaged per IPC-A-610C.

 

11.0        LOGS AND RECORDS

 

A soft copy master of this document shall be retained in the document control
department of the applicable plants

 

The document control department shall be responsible for maintaining appropriate
filing systems that shall enable control of the master. In addition, document
control shall be responsible to assure that all individuals listed on the
distribution of this document receive the changes within a reasonable period
from when the change was issued.

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

16

Of

18

Number:

263 - 00352

Rev:

D0

 

12.0        APPENDIX A:

 

Abrasion: A scuffed or rubbed surface imperfection characterized by its large
width and length relative to its depth.

 

Arcing Mark: Marks in the part caused by the part coming into contact with the
plating.

 

Brush Finish: Electro-Galvanized material brushed to provide a consistent
finish.

 

Bleeding: Evidence of one color visually altering another where they overlap.

 

Blister: Surface deformation caused.

 

Blurring: Silkscreen is fuzzy and width of character is noticeably larger.

 

Burn: Evidence of thermal decomposition, usually with discoloration.

 

Burrs: Rough pieces of debris attached to part.

 

Cracks: Separation through the entire cross-section, usually at a folded corner
(tear).

 

Dent: Unintended depression in a surface.

 

Debris: Any unintended foreign substance in the coating or on the surface of the
part.

 

Discoloration: Any change from original color or unintended inconsistent part
color (including alodine stain, plating bleed-out, dirt, burn, etc.)

 

Blush: Discoloration or change in gloss, usually at gate areas or where wall
thickness changes.

 

Bubbles: Transparent parts or void pockets (may appear as a blister or bulge on
colored parts).

 

Burns: Brown marks spots or streaks (usually associated with poor venting of
gasses during molding).

 

Burr: Ragged or usually sharp protrusions on edges or holes (defined as a
percentage of material thickness and protrusion height).

 

Cold Slug: First material to enter the mold during injection. The solid or
semi-solid material leaves a border with the adjacent material and weakens the
bond between the two materials.

 

Contamination: Discoloration from foreign material or foreign material embedded
in the surface.

 

Cracking Splitting or fissures causing separation of the material.

 

Crazing: Tiny cracks due to stress exerted on the part

 

De-lamination: Peeling of the layers of plastic.

 

Dent: A depression or hollow made by impact or pressure.

 

Discoloration: Inconsistent color or any deviation from the color standard.

 

Drag Marks: Scratches from the plastic scraping against the mold when ejected.

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

17

Of

18

Number:

263 - 00352

Rev:

D0

 

[***]

 

Electro-galvanized: E-Galve, Galve. A pre-coated zinc on cold-rolled steel base
materials appearing as a gray coating

 

Engineering drawing: A control specification document. All dimensions,
materials, processes, and finishes are specified in the Engineering drawing

 

Finishes: Those properties having to do with appearance.

 

Flash: In rubber or plastics molding, which portion of the charge that overflows
from the mold cavity at the joint line.

 

Flatness: A surface is considered flat when all its elements are in one plane.

 

Flaw: Very minor non-measurable entity, less noticeable than a fine scratch

 

Fracturing Separation of metal on the outside perimeter surface of the fold
(peeling).

 

Flow Marks: Wavy or streaked appearance of a surface.

 

Flash: Excessive plastic along the parting line or mating surface of the mold.

 

Gas Marks: Burn marks or dark discolored streaks caused by incomplete venting of
the gasses trapped in the mold.

 

Gouge: Surface imperfection due to abrasion, nicking or damage.

 

Grease: Machine lubrication on the part.

 

Haze: Cloudiness of a transparent part.

 

Marbling: Colored streaks due to incomplete mixing of color

 

Nicks: Surface imperfection due to damage.

 

Non-adhesion: Lack of proper sticking of the coating to the surface (chipping,
orange peel).

 

Non-uniform coverage: Areas that have an insufficient or excessive coating

 

Noticeable: May be seen from various positions.

 

Obvious: Can be seen easily.

 

Orange peel: Rough surface of coating; looks like an orange peel.

 

Plating bleed-out: Marking on sheet metal where two surfaces in close contact
have retained moisture from the plating process that causes streaking.

 

Pin Push: Distortion or protrusion caused by ejector pin pushing into part more
than normal.

 

--------------------------------------------------------------------------------


 

[g179471km07i001.jpg]

Title:

 

Workmanship Standards Mechanical Assemblies and Parts

Sheet:

18

Of

18

Number:

263 - 00352

Rev:

D0

 

Pitting Discontinuities in the material surface that result from the removal of
roll inclusions and/or oxidation. The resultant surface, although discontinuous,
is either removed or neutralized.

 

Porosity: Holes or voids in the material.

 

Protrusion: Raised area on a surface, such as a blister or bump.

 

Pulling: Part distortion caused from plastic catching in the mold.

 

Scratch: A mark in the surface that is characterized by its long length relative
to its depth and width.

 

Shine: Glossy or shiny areas on textured surfaces (usually caused by worn or
damaged areas in the mold).

 

Shorts: Missing material due to incomplete filling of the mold.

 

Sink: Surface depression caused by non-uniform material solidification and
shrinkage.

 

Slug: A small piece of material produced during stamping when piercing a hole.

 

Slug Mark: Dents caused when slugs are trapped between the mating die surfaces
and the sheet metal.

 

Specks: Small discolored spots or matter embedded in the material.

 

Splay: Off-colored streaking (often silver-like) caused by moisture in the
material or thermal degradation of the resin during processing.

 

Straightness: A surface is considered straight when all its elements are
straight lines.

 

Surface contamination: Loose foreign particles (dirt) on the surface or
particles imbedded into the surface

 

Surface texture: Variation in the surface, including roughness, waviness, lay,
and flaws.

 

Water Spots: Discoloration on sheet metal caused by impurities in the wash.

 

Weld-lines: Appears as a line where two or more fronts of molten plastic
converge (also called knit-lines or flow-lines).

 

White Rush: Powdery substance resulting from zinc coating oxidation.

 

Witness Lines: A visible line formed by the junction of two pieces of steel in
the mold, an insert, for example, with the main mold body. The line can be seen
as a slight raised thin plastic, or it can be accompanied by a change in surface
co-planarity, if the insert is not properly installed.

 

--------------------------------------------------------------------------------


 

Exhibit L:

 

Manufacturing Test Requirements

 


1.0          SCOPE AND BACKGROUND

 

Network Appliance will define the Manufacturing Test requirements for the [***]
manufacturing process, including testing for Field Replaceable Units (FRUs),
integrated systems, and preparation for shipment, and review with Dot Hill such
Manufacturing Test requirements.  Subject to the agreement by Dot Hill to
perform and undertake such Manufacturing Test requirements, which agreement will
not be unreasonably withheld, delayed or conditioned by Dot Hill, such
Manufacturing Test requirements shall become part of this Exhibit L.  Dot Hill
will develop and implement the specific tests which meet agreed Yield and
Quality goals defined elsewhere in this contract.  This document provides an
overview of the process that will be used, and also identifies the various
capabilities that are needed.

 

The general process and descriptions that follow are developed to ensure that
products which are produced for NetApp will meet the yield and quality
expectations that are defined within this contract.  All attachments and process
step definitions are an initial set of expectations, and are subject change and
mutual approval.

 

Manufacturing Test Requirements Exhibit L

 

Network Appliance Inc. Company Confidential and Proprietary.

 

1

--------------------------------------------------------------------------------


 

General Production Test Model

 

[***]

 

2.0          Applicable Documents

 

The test process requirements will be maintained via a controlled document
system.  A number of documents have been identified for critical process steps. 
These documents shall be used to define, develop, and maintain these process
steps to ensure consistent application of NetApp’s testing expectations.

 

Documents have been identified in the table below, and these documents shall be
maintained by Network Appliance and Dot Hill.  NetApp and Dot Hill will define a
process which shall be used to introduce and control changes to these documents.

 

NetApp Shelf Test Document System

 

Document

 

Current
Version

 

Document Name

 

 

 

 

 

 

 

NSTD-02

 

0.3

 

[***] IOM Test Requirements

 

NSTD-04

 

0.3

 

Mid-plane Test Requirements

 

NSTD-05

 

0.3

 

Dongle Test Requirements

 

NSTD-06

 

0.3

 

Power System Test Requirements

 

NSTD-08

 

0.3

 

Shelf Integration Test Requirements

 

NSTD-09

 

0.3

 

Shelf Run-In Test Requirements

 

NSTD-10

 

0.3

 

Preparation for Shipment Requirements

 

 

Table 1: Applicable Documents

 

These documents will continue to change on a regular basis.  We will utilize the
established Engineering Change Process to control the changes.

 

Dot Hill will be responsible for developing and implementing the tests described
here-in.

 

The ultimate measure of the validity of these tests is in the process yields at
Dot Hill and NetApp as well as the DPPM levels at NetApp customers.  It is Dot
Hill’s responsibility to meet the yield and reliability goals stated elsewhere
in this contract.

 

2

--------------------------------------------------------------------------------


 

3.0      PROCESS TESTING REQUIREMENTS

 


3.1          COMPONENTS & FRUS


 

FRUs shall be tested and meet the requirements that are detailed in specific FRU
attachments.  These documents shall serve as the set of requirements that Dot
Hill will use to develop their test process.

 


NSTD-02                IOM


 


NSTD-04                MIDPLANE


 


NSTD-05                DONGLE


 


NSTD-06                PSU


 

In addition to the production go/no-go testing, the same FRU level functional
tests will be executed as part of the Return Process.  The test software needs
to be sufficiently robust to isolate faults (minimize NTFs at the RCA Step) as
well as isolate the defective components if possible. Responsibility for the NTF
rate will rely on the effectiveness of these tests.


 


3.2          FUNCTIONAL TESTING


 

Functional test is part of the production go/no-go testing. The purpose of
Functional Testing is to ensure that all components are meeting full functional
requirements prior to entering Run-in Test.  All basic functionality will be
tested prior to entering Run-In. Refer to NSTD-08 for details. This test may be
executed with manual interaction such that things like LED’s and fit can be
validated.

 

3

--------------------------------------------------------------------------------


 


3.3          RUN-IN TEST


 

Run-In test is part of the production go/no-go testing. The Run-In test is to be
executed after successful completion of Functional Test.  This test is to be run
with no manual interaction. This test is intended to serve the following goals:

 

[***]

 


3.4          PREPARATION FOR SHIPMENT


 

The step in the test process will make provisions for the appropriate
configuration of tested products, which may be shipped directly to NetApp
customers from Dot Hill.

 

Refer to NSTD-10 for details.

 

A detailed schedule of data collection requirements will be prepared as the test
process is more defined.

 

It is expected that test information including pass/fail status, yield, failure
identification, failure paretos, will be available online.  That data can be
sorted by lots, time periods, or individual units under test.

 

4

--------------------------------------------------------------------------------


 

4      Summary List of Functional and Run-in Testing Elements

 

•      Process development, implementation and capital equipment to enable test
coverage as outlined in Table 2.

 

[***]

 

[***]

 

Table 2: Coverage During FRU Manufacturing and Test

 

5

--------------------------------------------------------------------------------


 

•      Automated test data collection and analysis capability to provide [***].

 

•      Run-in Test Equipment shall be capable of [***] Hard Drive/Shelf testing
in an environmentally controlled area [***].

 

6

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ON-SITE SUPPORT REQUIREMENTS

 

BUYER PLANNER JOB DESCRIPTION

 

Essential Functions:

 

•      Plan material and place purchase orders to meet established business
goals for NetApp volume manufacturing. Completes reports, monitors inventory
levels and supports build schedules

•      Maintains the integrity of all assigned data bases in accordance with
established business control procedures and functional policies and procedures

•      May secure quotations from Dot Hill [***].

•      Takes a lead role in working with Engineering or other groups to
determine status of rejected Product. Manages the return of rejected Product to
Dot Hill, including planning and procurement of replacement material.

•      Communicates to NetApp market conditions for components/commodities
within the Product from Dot Hill that may affect the lead-times, market
shortages and/or pricing.

•      Responsible for critical material supply management for the Dot Hill
Product including appropriate communication and elevation of problems/plans and
strategies to NetApp Management

•      , discrepant material, supplier delivery performance and potential cost
issues. Maintains daily communication and commitment when Product is on
allocation.

•      Reviews Engineering Change Notifications (“ECNs”) for procurement input
and action.  Is involved in ECN implementation strategy and execution related to
Dot Hill Product.

•      Establishes with NetApp inventory level goals for assigned materials,
initiates action for review and disposition of excess material

•      Establishes and tracks Dot Hill on-time delivery goals and metrics

•      Prepares a [***] kanban management report which includes

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

•      Ensure that Dot Hill meets our [***]

 

--------------------------------------------------------------------------------


 

•      Serves as the first level escalation path for supply issues.

 

Requirements:

 

•      Must be an organized, self-starting, results-oriented individual

•      Must have the ability to multi-task and handle high volume workload

•      Strong written, oral communication & oral presentation skills

•      Excellent problem solving, team building, and decision making

•      Must be Computer literate (Word, Excel, PowerPoint)

•      The individual should be familiar with Oracle or at least like MRP
system.

 

Education:

 

•      BA/BS degree in Business or related discipline with a minimum of 2-5
years of applicable work experience in Production Procurement or Customer
Support

•      CPM certification highly desirable

 

Onsite [***] SQE Job Responsibilities

 

The Dot Hill onsite Supplier Quality Engineer (SQE) for [***] will be based in
Network Appliance Sunnyvale.  This individual will assume overall lead
responsibilities for all quality issues at all NetApp manufacturing locations
and act as the primary NetApp quality contact.

 

NetApp Manufacturing

 

•      Manage NetApp Line Failures and drive failure analysis (“FA”) (within
[***]) and associated corrective actions (“CA”) (within [***]) at Dot Hill’s
suppliers.

•      Coordinate Stop Ships, Purges, Quarantines, and Rework

•      Monitor and manage NetApp DPPM and drive change as necessary through Dot
Hill’s factory and Dot Hill’s design engineering.

•      Defective Material Review Board (“MRB”) signoff, failure analysis
selection coordination and corrective action implementation

•      First article inspection (“FAI”) of changes

•      Proactive communication of known Dot Hill issues

•      Participate in weekly quality conference calls

•      Provide NetApp Line support for Dot Hill issues

•      Coordinate and manage response to NetApp’s Corrective Action Requests
(“CARs”) within [***] and implement corrective actions within [***].

 

--------------------------------------------------------------------------------


 

•      Coordinate quality related NetApp plant visits / audits of Dot Hill and
Dot Hill’s Supplier’s and follow up / report back to NetApp, on closing all
actions identified during audit.

 

NetApp Field / Customers

•      Manage NetApp top Field failure modes

•      Develop Field failure Pareto

•      Customer escalations – coordinate timely failure analysis and corrective
action implementation

 

Weekly Dot Hill/NetApp Defect Reduction team meeting

•      Ensure quality targets are being met at NetApp, Dot Hill and Dot Hill’s
suppliers

•      Review NetApp Manufacturing Line DPPM and Pareto

•      Monitor and manage Dot Hill & Dot Hill’s Supplier’s factory DPPM and
Pareto – Manufacturing line, Out of Box Audit (“OOBA”), Ongoing Reliability Test
(“ORT”)

•      Review NetApp Field Mean Time Between Failure (“MTBF”), Mean Time Between
Return (“MTBR”), and failure Pareto

•      Review Dot Hill’s global MTBF, MTBR, and failure Pareto

•      Coordinate and implement defect reduction / continuous improvement at Dot
Hill and Dot Hill’s suppliers.

•      Notification and management of Product, process, Approved Vendor List
(“AVL”), manufacturing location and test change

•      Review and implementation of NetApp Engineering Change Notification
(“ECN”)

•      Manage Quarterly Business Review (“QBRs”) quality issues, drive
appropriate improvements, and act as the primary Quality representative at the
QBR meetings.

 

NPI

•      Design Maturity Test (“DMT”) DPPM monitoring, Pareto generation, FA and
Corrective action closures

•      Coordinate quality related NetApp plant visits / audits of Dot Hill and
Dot Hill’s Supplier’s and follow up / report back to NetApp, on closing all
actions identified during audit.

•      Review results of New Product Introduction (“NPI”) builds and provide
timely feedback

•      Provide manufacturing status and quality issue status for all builds

 

--------------------------------------------------------------------------------


 

Exhibit N

 

List of NetApp Designated Technology

 

What

 

Comment

[***]

 

[***]

 

--------------------------------------------------------------------------------


 


EXHIBIT O


 

List of NetApp Other Technology

 

 

What

 

Comment

 

Royalties Due, if
any

 

Revocation Events
or Conditions

[***]

 

[***]

 

[***]

 

[***]

 

1.             Any royalties due hereunder from Dot Hill to NetApp, to the
extent specifically described in the schedule above, for the use of an
applicable item of NetApp Other Technology [***].

 

2.             Notwithstanding anything to the contrary, no royalties shall be
due and payable from Dot Hill to NetApp under this Agreement for any products
which are sold or otherwise provided by Dot Hill: (i) [***]; (ii) [***]; and/or
(iii) [***].

 

3.’            No later than [***] after the end of each of NetApp’s fiscal
quarters during the period that Dot Hill is exercising license rights to those
items of NetApp Other Technology for which a royalty is due pursuant to the
schedule above, Dot Hill shall provide NetApp with a report showing the number
of products for which royalties are due and owing to NetApp during the
immediately preceding quarter and the amount of the applicable royalties that
are due and payable to NetApp under this Agreement.  Concurrent with the
delivery by Dot Hill of this report to NetApp, Dot Hill shall pay the full
amount of the royalties in such report to NetApp.

 

4.             In the event Dot Hill exercises its [***] listed in this
Exhibit O, then NetApp shall reasonably cooperate with Dot Hill in identifying
any third party intellectual property that Dot Hill will need, and otherwise
provide other reasonable assistance to Dot Hill in connection with Dot Hill’s
[***].

 

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

CORPORATE

DISASTER RESPONSE AND RECOVERY

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

CORPORATE SAFETY

 

Title:  Corporate Disaster Response and Recovery Policy

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***]

 

--------------------------------------------------------------------------------